Exhibit 10.1

ELECTRONIC ARTS INC.

2000 EQUITY INCENTIVE PLAN

As Amended July 29, 2009

1. PURPOSE. The purpose of this Plan is to provide incentives to attract retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent and Subsidiaries by offering
them an opportunity to participate in the Company’s future performance through
awards of Options, Restricted Stock, Restricted Stock Units, and Stock
Appreciation Rights. Capitalized terms not defined in the text are defined in
Section 24.

2. SHARES SUBJECT TO THE PLAN.

2.1 Number of Shares Available for Awards. Subject to Sections 2.2, 2.3 and 19,
the aggregate number of Shares that have been reserved pursuant to this Plan is
99,385,000 Shares. Shares that are: (a) subject to issuance upon exercise of an
Award but cease to be subject to such Award for any reason other than exercise
of such Award; (b) subject to an Award granted hereunder but are forfeited; or
(c) subject to an Award that otherwise terminates or is settled without Shares
being issued shall revert to and again become available for issuance under the
Plan in the same amount as such Shares were counted against the number of Shares
reserved pursuant to Section 2.2. The following Shares shall not again become
available for issuance under the Plan: (x) Shares that are not issued or
delivered as a result of the net settlement of an Option or Stock Appreciation
Right; (y) Shares that are used to pay the exercise price or withholding taxes
related to an Award; or (z) Shares that are repurchased by the Company with the
proceeds of an Option exercise. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Options and Stock Appreciation Rights granted
under this Plan and all other outstanding but unvested Awards granted under this
Plan.

2.2 Share Usage. Shares covered by an award shall be counted as used as of the
Grant Date. Any Shares that are subject to Awards of Options or SARs, granted on
or after July 31, 2008, shall be counted against the aggregate number of Shares
reserved as set forth in Section 2.1 as one (1) Share for every one (1) Share
subject to an Award of Options or SARs. Any Shares that are subject to Awards
other than Options or SARs, granted (a) on or after July 31, 2008 but prior to
July 29, 2009, shall be counted against the number of Shares available for grant
(as set forth in Section 2.1) as 1.82 Shares for every one (1) Share granted and
(b) on or after July 29, 2009, shall be counted against the number of Shares
available for grant (as set forth in Section 2.1) as 1.43 Shares for every one
(1) Share granted.

2.3 Adjustment of Shares. In the event that the number of outstanding shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, then (a) the number of Shares
reserved for issuance under this Plan, (b) the Exercise Prices of and number of
Shares subject to outstanding Awards, and (c) the number of Shares associated
with other outstanding Awards, will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and compliance
with applicable securities laws; provided, however, that fractions of a Share
will not be issued but will either be replaced by a cash payment equal to the
Fair Market Value of such fraction of a Share or will be rounded up to the
nearest whole Share, as determined by the Committee.

3. ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees and directors of the Company or any Parent or Subsidiary of
the Company. No person will be eligible to receive Awards covering more than
1,400,000 Shares in any calendar year under this Plan, of which no more than
400,000 Shares shall be covered by Awards of

 

1



--------------------------------------------------------------------------------

Restricted Stock or Restricted Stock Units, other than new employees of the
Company or of a Parent or Subsidiary of the Company (including new employees who
are also officers and directors of the Company or any Parent or Subsidiary of
the Company), who are eligible to receive Awards covering up to a maximum of
2,800,000 Shares in the calendar year in which they commence their employment,
of which no more than 800,000 Shares shall be covered by Awards of Restricted
Stock or Restricted Stock Units. For purposes of these limits, each Restricted
Stock Unit settled in Shares (but not those settled in cash), shall be deemed to
cover one Share. A person may be granted more than one Award under this Plan.

4. ADMINISTRATION.

4.1 Committee Authority. This Plan will be administered by the Committee or by
the Board acting as the Committee. Except for automatic grants to Outside
Directors pursuant to Section 10 hereof, and subject to the general purposes,
terms and conditions of this Plan, and to the direction of the Board, the
Committee will have full power to implement and carry out this Plan. Except for
automatic grants to Outside Directors pursuant to Section 10 hereof, the
Committee will have the authority to:

 

  (a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

 

  (b) prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;

 

  (c) select persons to receive Awards;

 

  (d) determine the form and terms of Awards;

 

  (e) determine the number of Shares or other consideration subject to Awards;

 

  (f) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

 

  (g) grant waivers of Plan or Award conditions;

 

  (h) determine the vesting, exercisability and payment of Awards;

 

  (i) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

 

  (j) determine whether an Award has been earned; and

 

  (k) make all other determinations necessary or advisable for the
administration of this Plan.

4.2 Committee Discretion. Except for automatic grants to Outside Directors
pursuant to Section 10 hereof, any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan. The
Committee may delegate to one or more officers of the Company the authority to
(i) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan, and (ii) grant an Award
under this Plan to Participants who are not Insiders of the Company.

 

2



--------------------------------------------------------------------------------

4.3 Section 162(m). To the extent that Awards are granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a committee, which may be the Committee,
of two or more “outside directors” within the meaning of Section 162(m) of the
Code. For purposes of qualifying grants of Awards as “performance-based
compensation” under Section 162(m) of the Code, the committee, in its
discretion, may set restrictions based upon the achievement of performance
goals. The performance goals shall be set by the committee on or before the
latest date permissible to enable the Awards to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Awards that are
intended to qualify under Section 162(m) of the Code, the committee shall follow
any procedures determined by it from time to time to be necessary or appropriate
to ensure qualification of the Awards under Section 162(m) of the Code (e.g., in
determining the performance goals).

5. OPTIONS. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:

5.1 Form of Option Grant. Each Option granted under this Plan will be evidenced
by an Award Agreement which will expressly identify the Option as an ISO or an
NQSO (“Stock Option Agreement”), and, except as otherwise required by the terms
of Section 10 hereof, will be in such form and contain such provisions (which
need not be the same for each Participant) as the Committee may from time to
time approve, and which will comply with and be subject to the terms and
conditions of this Plan.

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Stock Option Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.

5.3 Exercise Period; Performance Goals.

(a) Options may be exercisable within the times or upon the events determined by
the Committee as set forth in the Stock Option Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided, further, that
no ISO granted to a person who directly or by attribution owns more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any Parent or Subsidiary of the Company
(“Ten Percent Stockholder”) will be exercisable after the expiration of five
(5) years from the date the ISO is granted. The Committee also may provide for
Options to become exercisable at one time or from time to time, periodically or
otherwise, in such number of Shares or percentage of Shares as the Committee
determines.

(b) Participant’s ability to exercise Options shall be subject to such
restrictions, if any, as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual Stock Option Agreement. Options may vary
from Participant to Participant and between groups of Participants. Should the
Committee elect to impose restrictions on an Option, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Option; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares subject to
such Option. Prior to such Option becoming exercisable, the Committee shall
determine the extent to which such Performance Factors have been met.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Options that are subject to different Performance Periods and
have different performance goals and other criteria.

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may be not less than 100% of the Fair
Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO

 

3



--------------------------------------------------------------------------------

granted to a Ten Percent Stockholder will not be less than 110% of the Fair
Market Value of the Shares on the date of grant. Payment for the Shares
purchased may be made in accordance with Section 9 of this Plan.

5.5 Method of Exercise. Options may be exercised by delivery to the Company of a
written stock option exercise agreement (the “Exercise Agreement”) in a form
approved by the Committee (which need not be the same for each Participant),
stating the number of Shares being purchased, the restrictions imposed on the
Shares purchased under such Exercise Agreement, if any, and such representations
and agreements regarding Participant’s investment intent and access to
information and other matters, if any, as may be required or desirable by the
Company to comply with applicable securities laws, together with payment in full
of the Exercise Price for the number of Shares being purchased. Alternate
methods of exercising pursuant to Section 9 of the Plan, may not require the
Exercise Agreement, but can be transacted by contacting the Company approved
broker to initiate the transaction.

5.6 Termination. Notwithstanding the exercise periods set forth in the Stock
Option Agreement, exercise of an Option will always be subject to the following:

 

  (a) If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.

 

  (b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (a) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.

 

  (c)

Notwithstanding the provisions in paragraph 5.6(a) above, if a Participant is
terminated for Cause, neither the Participant, the Participant’s estate nor such
other person who may then hold the Option shall be entitled to exercise any
Option with respect to any Shares whatsoever, after termination of service,
whether or not after termination of service the Participant may receive payment
from the Company or Subsidiary for vacation pay, for services rendered prior to
termination, for services rendered for the day on which termination occurs, for
salary in lieu of notice, or for any other benefits. In the event that the
Committee has delegated to one or more officers of the Company the authority set
forth in Section 4.2 above and Participant has been notified that such officer
or officers has made a determination that Participant has been terminated for
Cause, Participant shall have five (5) business days (measured from the date he
or she was first notified of such determination) to

 

4



--------------------------------------------------------------------------------

 

appeal such determination to the Committee. If Participant appeals to the
Committee in a timely manner, the Committee shall give the Participant an
opportunity to present to the Committee evidence on his or her behalf. If the
Committee has not delegated to one or more officers of the Company the authority
set forth in Section 4.2, and the Committee makes such Cause determination
itself, such decision shall be deemed final and unappealable. For the purpose of
this paragraph, termination of service shall be deemed to occur on the date when
the Company or Subsidary dispatches notice or advice to the Participant that his
service is terminated.

5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.

5.8 Limitations on ISO. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISO are exercisable for the first
time by a Participant during any calendar year (under this Plan or under any
other incentive stock option plan of the Company, Parent or Subsidiary of the
Company) will not exceed $100,000. If the Fair Market Value of Shares on the
date of grant with respect to which ISO are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options, provided
however, that (i) any such action may not, without the written consent of a
Participant, impair any of such Participant’s rights under any Option previously
granted, (ii) any such action shall not extend the exercise period of the Option
to a date later than the later of (a) the fifteenth day of the third month
following the date on which the Option otherwise would have expired or
(b) December 31 of the calendar year in which the Option would have otherwise
expired, and (iii) the Committee may not reduce the Exercise Price of
outstanding Options without the approval of the stockholders. Any outstanding
ISO that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.

5.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISO will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK. A Restricted Stock Award is an offer by the Company to
grant or to sell to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the “Purchase Price”), if any,
the restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:

6.1 Form of Restricted Stock Award. All grants or purchases under a Restricted
Stock Award made pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Purchase Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan. The offer of Restricted Stock will be accepted by the Participant’s
execution and delivery of the Restricted Stock Purchase Agreement and full
payment, if any, for the Shares to the Company within thirty (30) days, or such
other date as may

 

5



--------------------------------------------------------------------------------

be set forth in the Restricted Stock Purchase Agreement, from the date the
Restricted Stock Purchase Agreement is delivered to the person. If such person
does not execute and deliver the Restricted Stock Purchase Agreement along with
full payment, if any, for the Shares to the Company within thirty (30) days, or
such other date as may be set forth in the Restricted Stock Purchase Agreement,
then the offer will terminate, unless otherwise determined by the Committee.

6.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Restricted
Stock Award, if any, will be determined by the Committee on the date the
Restricted Stock Award is granted. At the Committee’s discretion, consideration
for the Restricted Stock Award may be in the form of continued service to the
Company or a Subsidiary. Payment of the Purchase Price may be made in accordance
with Section 9 of this Plan.

6.3 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to such restrictions as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual Restricted Stock Purchase Agreement.
Restricted Stock Awards may vary from Participant to Participant and between
groups of Participants. Prior to the grant of a Restricted Stock Award, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Restricted Stock Award; (b) select from among the
Performance Factors to be used to measure performance goals, if any; and
(c) determine the number of Shares that may be awarded to the Participant. Prior
to the payment of any Restricted Stock Award, the Committee shall determine the
extent to which such Restricted Stock Award has been earned. Performance Periods
may overlap and Participants may participate simultaneously with respect to
Restricted Stock Awards that are subject to different Performance Periods and
having different performance goals and other criteria.

6.4 Termination During Performance Period. If a Participant is Terminated during
a Performance Period for any reason, then such Participant will be entitled to
payment (whether in Shares, cash or otherwise) with respect to the Restricted
Stock Award only to the extent earned as of the date of Termination in
accordance with the Restricted Stock Purchase Agreement, unless the Committee
determines otherwise in the case of a Participant who is not a “covered
employee” for purposes of Section 162(m) of the Code in the year of Termination.

7. RESTRICTED STOCK UNITS. Each Restricted Stock Unit shall have a value equal
to the Fair Market Value of a share of the Company’s Common Stock. A Restricted
Stock Unit does not constitute a share of, nor represent any ownership interest
in, the Company. The Committee will determine the number of Restricted Stock
Units granted to any eligible person; whether the Restricted Stock Units will be
settled in Shares, in cash, or in a combination of the two; the price to be paid
(the “Purchase Price”), if any, for any Shares issued pursuant to a Restricted
Stock Unit; the restrictions to which the Restricted Stock Units will be
subject, and all other terms and conditions of the Restricted Stock Units,
subject to the following:

7.1 Form of Restricted Stock Unit Award. All Restricted Stock Units granted
pursuant to this Plan will be evidenced by an Award Agreement (“Restricted
Stock Unit Agreement”) that will be in such form (which need not be the same for
each Participant) as the Committee will from time to time approve, and will
comply with and be subject to the terms and conditions of this Plan. The offer
of Restricted Stock Units will be accepted by the Participant’s execution and
delivery of the Restricted Stock Unit Agreement within thirty (30) days, or such
other date as may be set forth in the Restricted Stock Unit Agreement, from the
date the Restricted Stock Unit Agreement is delivered to the person. If such
person does not execute and deliver the Restricted Stock Unit Agreement within
thirty (30) days, or such other date as may be set forth in the Restricted Stock
Unit Agreement, then the offer will terminate, unless otherwise determined by
the Committee.

7.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Restricted
Stock Unit, if any, will be determined by the Committee on the date the
Restricted Stock Unit is granted. At the Committee’s discretion, consideration
for the Restricted Stock Unit may be in the form of continued service to the
Company or a Subsidiary. Payment of the Purchase Price, if any, shall be made in
accordance with Section 9 of this Plan when the Shares are issued.

 

6



--------------------------------------------------------------------------------

7.3 Terms of Restricted Stock Units. Restricted Stock Units shall be subject to
such restrictions as the Committee may impose. These restrictions may be based
upon completion of a specified number of years of service with the Company or a
Subsidiary or upon completion of the performance goals as set out in advance in
the Participant’s individual Restricted Stock Unit Agreement. Restricted Stock
Units may vary from Participant to Participant and between groups of
Participants. Prior to the grant of Restricted Stock Units, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Unit; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Restricted Stock Units that will be awarded to the Participant. Prior to the
payment (whether in Shares, cash or otherwise) of any Restricted Stock Units,
the Committee shall determine the extent to which such Restricted Stock Units
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Restricted Stock Units that are
subject to different Performance Periods and have different performance goals
and other criteria.

7.4 Termination During Performance Period. If a Participant is Terminated during
a Performance Period for any reason, then such Participant will be entitled to
payment (whether in Shares, cash or otherwise) with respect to the Restricted
Stock Units only to the extent earned as of the date of Termination in
accordance with the Restricted Stock Unit Agreement, unless the Committee
determines otherwise in the case of a Participant who is not a “covered
employee” for purposes of Section 162(m) of the Code in the year of Termination.

7.5 Payment When Restrictions Lapse. The cash or Shares that a Participant is
entitled to receive pursuant to a Restricted Stock Unit shall be paid or issued
to the Participant when all applicable restrictions and other conditions
applicable to the Restricted Stock Unit have lapsed or have been satisfied,
unless the Restricted Stock Unit Agreement provides for a later settlement date
in compliance with Section 409A of the Code.

8. STOCK APPRECIATION RIGHTS. The Committee may grant Stock Appreciation Rights
or SARs to eligible persons and will determine the number of Shares subject to
the SARs, the Exercise Price of the SARs, the period during which the SARs may
be exercised, and all other terms and conditions of the SARs, subject to the
following:

8.1 Form of SAR Grant. SARs granted under this Plan will be evidenced by an
Award Agreement that will expressly identify the SARs as freestanding SARs (SARs
granted independent of any other Option), tandem SARs (SARs granted in
connection with an Option, or any portion thereof), or any combination thereof
(“SAR Agreement”), and will be in such form and contain such provisions (which
need not be the same for each Participant) as the Committee may from time to
time approve, and which will comply with and be subject to the terms and
conditions of this Plan.

8.2 Date of Grant. The date of grant of a SAR will be the date on which the
Committee makes the determination to grant such SAR, unless otherwise specified
by the Committee. The SAR Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the SAR.

8.3 Exercise Price and Other Terms.

(a) The Committee, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR will be exercisable after the expiration of ten
(10) years from the date the SAR is granted; provided, further, that the
Exercise Price for freestanding SARs shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the grant date. The Exercise Price
for tandem SARs shall equal the Exercise Price of the related Option.

 

7



--------------------------------------------------------------------------------

(b) Participant’s ability to exercise SARs shall be subject to such
restrictions, if any, as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual SAR Agreement. SARs may vary from
Participant to Participant and between groups of Participants. Should the
Committee elect to impose restrictions on a SAR, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the SAR; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares subject to
such SAR. Prior to such SAR becoming exercisable, the Committee shall determine
the extent to which such Performance Factors have been met. Performance Periods
may overlap and Participants may participate simultaneously with respect to SAR
that are subject to different Performance Periods and have different performance
goals and other criteria.

8.4 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. Tandem SARs may be exercised only
with respect to the Shares for which the related Option is then exercisable.
With respect to tandem SARs granted in connection with an Option: (a) the tandem
SARs shall expire no later than the expiration of the underlying Option; (b) the
value of the payout with respect to the tandem SARs shall be for no more than
one hundred percent (100%) of the difference between the Exercise Price of the
underlying Option and the Fair Market Value of the Shares subject to the
underlying Option at the time the tandem SARs are exercised; and (c) the tandem
SARs shall be exercisable only when the Fair Market Value of the Shares subject
to the underlying Option exceeds the Exercise Price of the Option.

8.5 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee, in its sole discretion, shall
determine.

8.6 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The difference between (i) the Fair Market Value of a Share on the date of
exercise (or such other date as may be determined by the Committee and set forth
in the Participant’s SAR Agreement) and (ii) the Exercise Price; times

 

  (b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon exercise of the SAR may be
in cash, in Shares of equivalent value, or in some combination thereof.

8.7 Termination. Notwithstanding the exercise periods set forth in the SAR
Agreement, exercise of a SAR will always be subject to the following:

 

  (a) If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s SAR only to the
extent that such SAR would have been exercisable upon the Termination Date no
later than three (3) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event, no later than the expiration date of the SAR.

 

  (b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
SAR may be exercised only to the extent that such SAR would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date, but in any event no
later than the expiration date of the SAR.

 

8



--------------------------------------------------------------------------------

  (c) Notwithstanding the provisions in paragraph 8.7(a) above, if a Participant
is terminated for Cause, neither the Participant, the Participant’s estate nor
such other person who may then hold the SAR shall be entitled to exercise any
SAR with respect to any Shares whatsoever, after termination of service, whether
or not after termination of service the Participant may receive payment from the
Company or Subsidiary for vacation pay, for services rendered prior to
termination, for services rendered for the day on which Termination occurs, for
salary in lieu of notice, or for any other benefits. In the event that the
Committee has delegated to one or more officers of the Company the authority set
forth in Section 4.2 above and Participant has been notified that such officer
or officers has made a determination that Participant has been terminated for
Cause, Participant shall have five (5) business days (measured from the date he
or she was first notified of such determination) to appeal such determination to
the Committee. If Participant appeals to the Committee in a timely manner, the
Committee shall give the Participant an opportunity to present to the Committee
evidence on his or her behalf. If the Committee has not delegated to one or more
officers of the Company the authority set forth in Section 4.2, and the
Committee makes such Cause determination itself, such decision shall be deemed
final and unappealable. For the purpose of this paragraph, termination of
service shall be deemed to occur on the date when the Company or Subsidiary
dispatches notice or advice to the Participant that his service is terminated.

8.8 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding SARs and authorize the grant of new SARs, provided however,
that (i) any such action may not, without the written consent of a Participant,
impair any of such Participant’s rights under any SAR previously granted,
(ii) any such action shall not extend the exercise period of the SAR to a date
later than the later of (a) the fifteenth day of the third month following the
date on which the SAR otherwise would have expired or (b) December 31 of the
calendar year in which the Option would have otherwise expired, and (iii) the
Committee may not reduce the Exercise Price of outstanding SARs without the
approval of the stockholders.

9. PAYMENT FOR SHARE PURCHASES. Where expressly approved for the Participant by
the Committee and where permitted by law, payment for Shares purchased pursuant
to this Plan may:

 

  (a) be made in cash (by check);

 

  (b) by cancellation of indebtedness of the Company to the Participant;

 

  (c) by surrender of shares that either: (1) have been owned by Participant for
more than six (6) months and have been paid for within the meaning of SEC Rule
144 (and, if such shares were purchased from the Company by use of a promissory
note, such note has been fully paid with respect to such shares); or (2) were
obtained by Participant in the public market;

 

  (d) by waiver of compensation due or accrued to the Participant for services
rendered;

 

9



--------------------------------------------------------------------------------

  (e) with respect only to purchases upon exercise of an Option, and provided
that a public market for the Company’s stock exists:

 

  (1) through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or

 

  (2) through a “margin” commitment from the Participant and a NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or

 

  (f) by withholding from the Shares to be issued upon exercise of an Award that
number of Shares having a Fair Market Value equal to the minimum amount required
to satisfy the Exercise Price or Purchase Price (the Fair Market Value of the
Shares to be withheld shall be determined on the date that the Award is
exercised by the Participant); or

 

  (g) by any combination of the foregoing; or

 

  (h) such other consideration and method of payment for issuance of Shares to
the extent permitted by applicable laws.

10. AUTOMATIC GRANTS TO OUTSIDE DIRECTORS.

10.1 Types of Awards and Shares. Awards granted under this Plan and subject to
this Section 10 may, at the discretion of the Committee, be NQSOs, SARs, or
Restricted Stock Units; provided, however, that any payment upon exercise of
SARs granted pursuant to this section 10 shall be in Shares of equivalent value.

10.2 Eligibility. Awards subject to this Section 10 shall be granted only to
Outside Directors. Outside Directors shall also be eligible to receive Awards
granted pursuant to sections 5, 6, 7 and 8 hereof at such times and on such
conditions as determined by the Committee.

10.3 Initial Grant. Each Outside Director who first becomes a member of the
Board on or after the Effective Date will automatically be granted (a) an Option
or SAR, as determined by the Committee, for 17,500 Shares and (b) 2,500
Restricted Stock Units (together, an “Initial Grant”) on the date such Outside
Director first becomes a member of the Board.

10.4 Succeeding Grants. Upon re-election to the Board at each Annual Meeting of
Stockholders, each Outside Director will automatically be granted (a) an Option
or SAR, as determined by the Committee, for 8,400 Shares and (b) 1,200
Restricted Stock Units (together, a “Succeeding Grant”); provided, however, that
any such Outside Director who received an Initial Grant since the last Annual
Meeting of Stockholders will receive a prorated Succeeding Grant consisting of
(x) an Option or SAR, as determined by the Committee, to purchase a number of
Shares equal to 8,400 multiplied by a fraction whose numerator is the number of
calendar

 

10



--------------------------------------------------------------------------------

months or portions thereof that the Outside Director has served since the date
of the Initial Grant and whose denominator is twelve, and (y) a grant of
Restricted Stock Units equal to 1,200 multiplied by a fraction whose numerator
is the number of calendar months or portions thereof that the Outside Director
has served since the date of the Initial Grant and whose denominator is twelve.

10.5 Vesting.

(a) The date an Outside Director receives an Initial Grant or a Succeeding Grant
is referred to in this Plan as the “Start Date” for such Award. Each Initial
Grant will vest (a) with respect to Options or SARs, as to 2% of the Shares on
the Start Date for such Initial Grant, and as to an additional 2% of the Shares
on the first day of each calendar month after the Start Date, so long as the
Outside Director continuously remains a director of the Company, and (b) with
respect to Restricted Stock Units, in accordance with the Restricted Stock Unit
Agreement. Succeeding Grants will vest in accordance with each Stock Option, SAR
or Restricted Stock Unit Agreement, as the case may be.

(b) Notwithstanding any provision to the contrary, in the event of a corporate
transaction described in Section 19.1, the vesting of all Awards granted to
Outside Directors pursuant to this Section 10 will accelerate and such Awards
will become exercisable in full prior to the consummation of such event at such
times and on such conditions as the Committee determines, and must be exercised,
if at all, within three months of the consummation of said event. Any Awards not
exercised within such three-month period shall expire.

10.6 Exercise Price. The exercise price of an Award pursuant to an Initial Grant
or Succeeding Grant shall be the Fair Market Value of the Shares at the time
that the Award is granted.

10.7 Shares in Lieu of Cash Compensation. Each Outside Director may elect to
reduce all or part of the cash compensation otherwise payable for services to be
rendered by him as a director (including the annual retainer and any fees
payable for serving on the Board or a Committee of the Board) and to receive in
lieu thereof Shares. Any such election shall be in writing and must be made
before the services are rendered giving rise to such compensation, and may not
be revoked or changed thereafter during the Outside Director’s term. On such
election, the cash compensation otherwise payable will be increased by 10% for
purposes of determining the number of Shares to be credited to such Outside
Director. If an Outside Director so elects to receive Shares in lieu of cash,
there shall be credited to such Outside Director a number of Shares equal to the
amount of the cash compensation so reduced (increased by 10% as described in the
preceding sentence) divided by the Fair Market Value on the day in which the
compensation would have been paid in the absence of such election.

11. WITHHOLDING TAXES.

11.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax and social security requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax and
social security requirements.

11.2 Stock Withholding. When, under applicable tax or social security laws, a
Participant incurs tax or social security liability in connection with the
exercise or vesting of any Award that is subject to tax or social security
withholding and the Participant is obligated to pay the Company the amount
required to be withheld, the Committee may in its sole discretion allow the
Participant to satisfy the minimum tax or social security withholding obligation
by electing to have the Company withhold from the Shares to be issued that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld, determined on the date that the amount of tax to be withheld is
to be determined.

 

11



--------------------------------------------------------------------------------

All elections by a Participant to have Shares withheld for this purpose will be
made in accordance with the requirements established by the Committee and be in
writing in a form acceptable to the Committee.

12. TRANSFERABILITY.

12.1 Except as otherwise provided in this Section 12, Awards granted under this
Plan, and any interest therein, will not be transferable or assignable by
Participant, and may not be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution or as
determined by the Committee and set forth in the Award Agreement with respect to
Awards that are not ISOs.

12.2 All Awards other than NQSOs and SARs. All Awards other than NQSOs and SARs
shall be exercisable: (i) during the Participant’s lifetime, only by (A) the
Participant, or (B) the Participant’s guardian or legal representative; and
(ii) after Participant’s death, by the legal representative of the Participant’s
heirs or legatees.

12.3 NQSOs and SARs. Unless otherwise restricted by the Committee, a NQSO and
SAR shall be exercisable: (i) during the Participant’s lifetime only by (A) the
Participant, (B) the Participant’s guardian or legal representative, (C) a
Family Member of the Participant who has acquired the NQSO or SAR by “permitted
transfer;” and (ii) after Participant’s death, by the legal representative of
the Participant’s heirs or legatees. “Permitted transfer” means, as authorized
by this Plan and the Committee in a Stock Option Agreement or SAR Agreement, any
transfer effected by the Participant during the Participant’s lifetime of an
interest in such NQSO and SAR but only such transfers which are by gift or
domestic relations order. A permitted transfer does not include any transfer for
value and neither of the following are transfers for value: (a) a transfer under
a domestic relations order in settlement of marital property rights or (b) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members or the Participant in exchange for an interest in
that entity.

13. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

13.1 Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price pursuant
to Section 13.2.

13.2 Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Unvested Shares held by a Participant following
such Participant’s Termination at any time within ninety (90) days after the
later of Participant’s Termination Date and the date Participant purchases
Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price or Purchase Price, as the case
may be.

14. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

 

12



--------------------------------------------------------------------------------

15. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, Participant
will be required to execute and deliver a written pledge agreement in such form
as the Committee will from time to time approve. The Shares purchased with the
promissory note may be released from the pledge on a pro rata basis as the
promissory note is paid.

16. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards; provided, however, that no such exchange program may,
without the approval of the Company’s stockholders, allow for the cancellation
of an outstanding Option or Stock Appreciation Right followed by its replacement
with a new Option or Stock Appreciation Right having a lower Exercise Price. The
Committee may, subject to approval by the Company’s stockholders, at any time
buy from a Participant an Award previously granted with payment in cash, Shares
(including Restricted Stock) or other consideration, based on such terms and
conditions as the Committee and the Participant may agree.

17. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.

18. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.

19. CORPORATE TRANSACTIONS.

19.1 Assumption or Replacement of Awards by Successor. Except for automatic
grants to Outside Directors pursuant to Section 10 hereof, in the event of (a) a
dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest

 

13



--------------------------------------------------------------------------------

in the Company, (d) the sale of substantially all of the assets of the Company,
or (e) the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction, any or all
outstanding Awards may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participants,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
corporation (if any) refuses to assume or substitute Awards, as provided above,
pursuant to a transaction described in this Section 19.1, such Awards will
accelerate and will become exercisable in full prior to the consummation of such
transaction at such time and on such conditions as the Committee will determine,
and if such Awards are not exercised prior to the consummation of the corporate
transaction, they shall terminate at such time as determined by the Committee.

19.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 19, in the event of
the occurrence of any transaction described in Section 19.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.

19.3 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Sections 409A and 424(a)
of the Code). In the event the Company elects to grant a new Option or SAR
rather than assuming an existing option, such new Option or SAR may be granted
with a similarly adjusted Exercise Price.

20. ADOPTION AND STOCKHOLDER APPROVAL. This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan shall be
approved by the stockholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the date this Plan is adopted by the Board. Upon the Effective Date, the
Committee may grant Awards pursuant to this Plan; provided, however, that:
(a) no Option or SAR may be exercised prior to initial stockholder approval of
this Plan; (b) no Option or SAR granted pursuant to an increase in the number of
Shares subject to this Plan approved by the Board will be exercised prior to the
time such increase has been approved by the stockholders of the Company; (c) in
the event that initial stockholder approval is not obtained within the time
period provided herein, all Awards granted hereunder shall be cancelled, any
Shares issued pursuant to any Awards shall be cancelled and any purchase of
Shares issued hereunder shall be rescinded; and (d) in the event that
stockholder approval of such increase is not obtained within the time period
provided herein, all Awards granted pursuant to such increase will be cancelled,
any Shares issued pursuant to any Award granted pursuant to such increase will
be cancelled, and any purchase of Shares pursuant to such increase will be
rescinded.

21. TERM OF PLAN/GOVERNING LAW. Unless terminated as provided herein, this Plan
will continue in effect terminate twenty (20) years from the date this Plan was
first adopted by the Board or, if earlier, the date of stockholder approval.
This Plan and all agreements thereunder shall be governed by and construed in
accordance with the laws of the State of California.

 

14



--------------------------------------------------------------------------------

22. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including without limitation amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval.

23. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

24. DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:

“Award” means any award under this Plan, including any Option, Restricted Stock,
Restricted Stock Unit or Stock Appreciation Right.

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

“Board” means the Board of Directors of the Company.

“Cause” means the commission of an act of theft, embezzlement, fraud,
dishonesty, other acts constituting gross misconduct, or a breach of fiduciary
duty to the Company or a Parent or Subsidiary of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company” means Electronic Arts Inc. or any successor corporation.

“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price at which a holder of an Option or a SAR, as the
case may be, may purchase the Shares issuable upon exercise of such Option or
SAR.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

  (a) if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;

 

  (b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;

 

  (c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal; or

 

15



--------------------------------------------------------------------------------

  (d) if none of the foregoing is applicable, by the Committee in good faith.

 

  “Family Member” includes any of the following:

 

  (a) child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption;

 

  (b) any person (other than a tenant or employee) sharing the Participant’s
household;

 

  (c) a trust in which the persons in (a) and (b) have more than fifty percent
of the beneficial interest;

 

  (d) a foundation in which the persons in (a) and (b) or the Participant
control the management of assets; or

 

  (e) any other entity in which the persons in (a) and (b) or the Participant
own more than fifty percent of the voting interest.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Outside Director” means a member of the Board who is not an employee of the
Company or any Parent or Subsidiary of the Company.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

“Participant” means a person who receives an Award under this Plan.

“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures,
either individually, alternatively or in any combination, applied to the Company
as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:

 

  (a) Profit Before Tax

 

  (b) Revenue (on an absolute basis or adjusted for currency effects);

 

  (c) Net revenue;

 

  (d) Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);

 

  (e) Operating income;

 

16



--------------------------------------------------------------------------------

  (f) Operating margin;

 

  (g) Operating profit;

 

  (h) Controllable operating profit, or net operating profit;

 

  (i) Net Profit;

 

  (j) Gross margin;

 

  (k) Operating expenses or operating expenses as a percentage of revenue;

 

  (l) Net income;

 

  (m) Earnings per share;

 

  (n) Total stockholder return;

 

  (o) Market share;

 

  (p) Return on assets or net assets;

 

  (q) The Company’s stock price;

 

  (r) Growth in stockholder value relative to a pre-determined index;

 

  (s) Return on equity;

 

  (t) Return on invested capital;

 

  (u) Cash Flow (including free cash flow or operating cash flows)

 

  (v) Cash conversion cycle;

 

  (w) Economic value added; and

 

  (x) Individual confidential business objectives;.

 

  (y) Contract awards or backlog;

 

  (z) Overhead or other expense reduction;

 

  (aa) Credit rating;

 

  (bb) Strategic plan development and implementation;

 

  (cc) Succession plan development and implementation;

 

  (dd) Improvement in workforce diversity;

 

  (ee) Customer indicators;

 

  (ff) New product invention or innovation;

 

  (gg) Attainment of research and development milestones;

 

17



--------------------------------------------------------------------------------

  (hh) Improvements in productivity;

 

  (ii) Attainment of objective operating goals and employee metrics.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

“Performance Period” means the period of service determined by the Committee,
which shall be no less than one calendar quarter nor more than five years
(unless tied to a specific and objective milestone or event), during which time
of service or performance is to be measured for Awards.

“Plan” means this EA 2000 Equity Incentive Plan, as amended from time to time.

“Restricted Stock Award” means an award of Shares that are subject to
restrictions pursuant to Section 6.

“Restricted Stock Unit” means an award of the right to receive, in cash or
Shares, the value of a share of the Company’s Common Stock pursuant to Section
7.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 19, and any successor
security.

“Stock Appreciation Right” or “SAR” means an Award, granted alone or in tandem
with a related Option that pursuant to Section 8 is designated as a SAR.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor, or
advisor to the Company or a Parent or Subsidiary of the Company. An employee
will not be deemed to have ceased to provide services in the case of (i) sick
leave, (ii) military leave, or (iii) any other leave of absence approved by the
Committee, provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Option agreement. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”).

“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.

“Vested Shares” means “Vested Shares” as defined in the Award Agreement.

 

18



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

NONQUALIFIED STOCK OPTION GRANT

2000 EQUITY INCENTIVE PLAN

[Box with Optionee information]

Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants to
the individual named above (the “Optionee”), a nonqualified stock option grant
(the “Option”) under the Company’s 2000 Equity Incentive Plan (the “Plan”), to
purchase the total number of shares set forth below of common stock of the
Company (the “Option Shares”) at the exercise price set forth below (the
“Exercise Price”). The Option is subject to all the terms and conditions of the
Nonqualified Stock Option Grant including the terms and conditions in the
attached Appendix A (the “Grant”) and the Plan, the provisions of which are
incorporated herein by reference. All capitalized terms used in this Grant that
are not defined herein have the meanings defined in the Plan. The principal
features of the Option are as follows:

[Box with grant and vest date information]

Subject to the terms and conditions of the Plan and the Grant, the Option will
first vest and become exercisable as to [INSERT VESTING TERMS]

The Optionee shall be deemed to have worked a calendar month if Optionee has
worked any portion of that month. Only vested Options may be exercised. Vesting
will continue in accordance with the Grant during a leave of absence that is
protected by contract or under local law (which may include, but is not limited
to, a maternity, paternity, disability, medical, or military leave), provided
that vesting shall cease if and when the leave of absence is no longer
guaranteed by contract or local law. Vesting shall be suspended during any
unpaid personal leave of absence, except as otherwise required by contract or
local law.

PLEASE READ ALL OF APPENDIX A WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS
OF THE OPTION.

ELECTRONIC ARTS INC.

/s/ Stephen G. Bené

 

Stephen G. Bené

Senior Vice President, General Counsel

ACCEPTANCE:

The Optionee acknowledges the receipt of the Option under the Plan and agrees to
voluntarily participate in the Plan. The Optionee acknowledges that a copy of
the Plan and a copy of the Prospectus, both as amended, are available upon
request from the Company’s



--------------------------------------------------------------------------------

Stock Administration Department and can also be accessed electronically.
Optionee represents that Optionee has read and understands the contents of the
Plan, the prospectus, and the Grant, and accepts the Option subject to all the
terms and conditions of the Plan and the Grant. The Optionee understands and
acknowledges that there may be tax consequences related to the grant, vesting
and/or exercise of the Option and the sale of the underlying Option Shares and
that Optionee should consult a tax advisor.



--------------------------------------------------------------------------------

APPENDIX A

ELECTRONIC ARTS INC.

Nonqualified Stock Option (the “Option”) Terms and Conditions (US)

Under the 2000 Equity Incentive Plan

1. Form of Option Grant. Each Option granted under the Plan shall be evidenced
by a Stock Option Grant (the “Grant”) in such form (which need not be the same
for each Optionee) as the Committee shall from time to time approve, which Grant
shall comply with and be subject to the terms and conditions of the Plan. Grants
may be evidenced by paper copy or electronic copy.

2. Date of Grant. The date of grant of the Option shall be the date on which the
Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Grant representing the Option will be delivered
to Optionee within a reasonable time after the granting of the Option.

3. Exercise Price. The Exercise Price of the Option shall be determined by the
Committee on the date the Option is granted pursuant to the rules of the Plan.

4. Exercise Period. Options shall be exercisable within the times or upon the
events determined by the Committee as set forth in the Grant; provided, however,
that no Option shall be exercisable after the expiration of ten (10) years from
the date the Option is granted (the “Expiration Date”).

5. Restrictions on Exercise. Exercise of the Option is subject to the following
limitations:

(a) The Option may not be exercised until the Plan has been approved by the
stockholders of the Company as set forth in the Plan.

(b) The Option may not be exercised and the Option Shares may not be issued
unless such exercise issuance is in compliance with the Securities Act of 1933,
as amended, the Exchange Act of 1934, as amended, all applicable state and local
securities laws, and the requirements of any stock exchange or national market
system on which the Company’s Common Stock may be listed, as they are in effect
on the date of exercise.

6. Cancellation of Option.

(a) Except as provided in this section, the unvested portion of the Option shall
be cancelled in whole if Optionee is Terminated and may not be exercised to the
extent cancelled. If the Optionee is Terminated for any reason except by death
or Disability, the Option, to the extent it is exercisable on the Termination
Date, may be exercised by the Optionee within three (3) months after the
Termination Date, but in no event later than the Expiration Date.

(b) If the Optionee’s employment with the Company is Terminated because of the
Retirement of the Optionee, as defined below, the Option, to the extent that it
is exercisable on the Termination Date, may be exercised by the Optionee at any
time prior to the earlier of



--------------------------------------------------------------------------------

(i) expiration of sixty (60) months from the Termination Date, and (ii) the
Expiration Date. For the purposes of this Paragraph 6(c) “Retirement” means
voluntary terminations, involuntary terminations in connection with a reduction
in force, or other involuntary terminations other than for Cause (if and to the
extent the Company, in its sole discretion, determines such a termination to be
eligible for purposes of this Paragraph 6(c)) if Optionee’s age added to
Optionee’s years of Service with the Company equals or exceeds sixty (60) and
Optionee has at least ten (10) years of service with the Company and/or any of
its Subsidiaries. For the purposes of this Paragraph 6(c), “Service” means
employment from date of hire to Termination Date plus any previous employment
with the Company where the previous employment period was at least 12 months
(exclusive of any extended non-medical leaves of absence) and exceeded the
length of time between Optionee’s previous and current employment with the
Company. Notwithstanding the definition of Retirement set forth in this
Section 6(c), if the Company receives an opinion of counsel that there has been
a legal judgment and/or legal development in Optionee’s jurisdiction that would
likely result in the favorable Retirement treatment that applies to the Option
pursuant to this Section 6(c) being deemed unlawful and/or discriminatory, then
the Company will not apply the favorable Retirement treatment at the time of
Optionee’s Termination and the Option will be treated as it would under the
rules that apply if Optionee’s employment ends for reasons other than death,
Retirement or Disability.

(c) If the Optionee is Terminated because of the death of the Optionee or
Disability of the Optionee, the Option, to the extent that it is exercisable on
the Termination Date, may be exercised by the Optionee (or the Optionee’s legal
representative) at any time prior to the expiration of twelve months after the
Termination Date, but in any event no later than the Expiration Date.

(d) Notwithstanding the provisions in subsection 6(a) above, if the Optionee’s
employment is Terminated for Cause, the Option may not be exercised to any
extent whatsoever and any and all rights and claims Optionee may have to any
Option Shares, or value attributable to any Option Shares upon vesting is hereby
revoked.

(e) Notwithstanding the provisions in subsection 6(a) above, if (i) the
Optionee’s employment with the Company is Terminated other than for Cause,
(ii) the Optionee was subject to the Company’s “trading window” (as described in
the Company’s Policy on Securities Trades by Electronic Arts Personnel) at the
time his or her employment was Terminated, and (iii) the “trading window” was
closed at the time the Optionee’s employment was Terminated and remained closed
during the entire Post-Termination Exercise Period (thereby preventing the
immediate resale of Option Shares acquired upon exercise of the Option), then
the Option, to the extent it is exercisable on the Termination Date, shall
remain exercisable until ten (10) days after the date the Optionee is notified
by the Company that the “trading window” has been opened; provided, however,
that no Option will be exercisable later than the Expiration Date.

(f) Nothing in the Plan or the Grant shall confer on Optionee any right to
continue in the employ of, or other relationship with, the Company or any Parent
or Subsidiary or limit in any way the right of the Company or any Parent or
Subsidiary to terminate Optionee’s employment or other relationship at any time,
with or without Cause.



--------------------------------------------------------------------------------

7. Suspension of Option and Repayment of Proceeds for Contributing Misconduct.

If at any time the Committee reasonably believes that a Participant, other than
an Outside Director, has engaged in an act of misconduct, including, but not
limited to an act of embezzlement, fraud or breach of fiduciary duty during the
Participant’s employment that contributed to an obligation to restate the
Company’s financial statements (“Contributing Misconduct”), the Committee may
suspend the vesting of the Option pending a determination of whether an act of
Contributing Misconduct has been committed. If the Committee determines that a
Participant has engaged in an act of Contributing Misconduct, then the Option
will terminate immediately upon such determination and the Committee may require
Participant to repay to the Company, in cash and upon demand, the Option
Proceeds (as defined below) resulting from any sale or other disposition
(including to the Company) of Option Shares if the sale or disposition was
effected during the twelve-month period following the first public issuance or
filing with the SEC of the financial statements required to be restated. The
term “Option Proceeds” means, with respect to any sale or other disposition
(including to the Company) of Option Shares, an amount determined appropriate by
the Committee to reflect the effect of the restatement on the Company’s stock
price, up to the amount equal to the market value per Option Share at the time
of such sale or other disposition multiplied by the number of Option Shares sold
or disposed of. The return of Option Proceeds is in addition to and separate
from any other relief available to the Company due to the Participant’s
Contributing Misconduct. Any determination by the Committee with respect to the
foregoing shall be final, conclusive and binding on all interested parties. For
any Participant who is designated as an “executive officer”, the determination
of the Committee shall be subject to the approval of the Board of Directors.

8. Manner of Exercise.

(a) The Option shall be exercisable by delivery to the Company of a written
notice in the form attached hereto as Exhibit A, or in such other form as may be
approved by the Company, which shall set forth the Optionee’s election to
exercise the Option, the number of Option Shares being purchased, and such other
representations and agreements as to the Optionee’s investment intent and access
to information as may be required by the Company to comply with applicable
securities laws.

(b) Such notice shall be accompanied by full payment of the Exercise Price
(i) in cash; (ii) with proceeds from a sale made pursuant to a broker-assisted
same-day sale, (iii) by tender of shares of Common Stock of the Company having a
fair market value equal to the Exercise Price; or (iv) a combination of the
foregoing, provided that a portion of the Exercise Price equal to the par value
of the Option Shares, if any, must be paid in cash or other legal consideration.

(c) Prior to the issuance of the Option Shares upon exercise of the Option, the
Optionee must pay or make adequate provision for any Tax-Related Items (as
defined below).

(d) Provided that such notice and payment are in form and substance satisfactory
to counsel for the Company, the Company shall issue the Option Shares registered
in the name of the Optionee or the Optionee’s legal representative.



--------------------------------------------------------------------------------

9. Nontransferability of Option. No Option may be sold, pledged, hypothecated,
transferred or disposed of in any manner other than by will or the laws of
descent and distribution, unless otherwise determined by the Committee, in its
sole discretion.

10. Tax Consequences. Set forth below is a brief summary as of the date on which
the Option was granted of some of the federal tax consequences of exercise of
the Option and disposition of the Option Shares. Additional information is
included in the Prospectus for the Plan, as amended. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

(a) Exercise. Upon exercise, Optionee will recognize compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Option Shares on the date of exercise over the Exercise
Price. The Company may be required to withhold from Optionee’s compensation or
collect from Optionee (by any of the means described in Section 10 below) and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

(b) Disposition of the Option Shares. For federal tax purposes, if the Option
Shares are held for less than twelve (12) months after the date of transfer of
the Option Shares pursuant to the exercise of the Option, any gain realized on
the disposition of the Option Shares will be treated as a short-term capital
gain. If the Shares are held for more than twelve (12) months any such gain will
be treated as long-term capital gain.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee’s participation in the
Plan, or Optionee’s acquisition or sale of the underlying Option Shares.
Optionee should obtain tax, legal and financial advice before exercising the
Option and prior to the disposition of the Option Shares.

11. Responsibility for Taxes. Regardless of any action the Company and/or, if
different, the Optionee’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items arising out of Optionee’s participation in the Plan and
legally applicable to Optionee (“Tax-Related Items”), Optionee acknowledges that
the ultimate liability for all Tax-Related Items is and remains Optionee’s
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. Optionee further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including, but
not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Option Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate Optionee’s
liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if Optionee has become subject to tax in more than one jurisdiction
between the date on which the Option was granted and the date of any relevant
taxable or tax withholding event, as applicable, Optionee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.



--------------------------------------------------------------------------------

Prior to the relevant taxable or tax withholding event, as applicable, Optionee
shall pay or make arrangements satisfactory to the Company and/or the Employer
to satisfy all Tax-Related Items. In this regard, Optionee authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the Tax-Related Items by one or a combination of the following:
(i) withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company or the Employer; or (ii) withholding from proceeds of
the sale of Option Shares acquired at exercise of the Option either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Optionee’s behalf pursuant to this authorization); or (iii) withholding in
Option Shares to be issued at exercise of the Option.

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Option Shares, for tax purposes, Optionee
is deemed to have been issued the full number of Option Shares subject to the
exercised Options, notwithstanding that a number of the shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Optionee’s participation in the Plan.

Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Optionee’s participation in the Plan that cannot be satisfied
by the means described in this Section. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Optionee fails to
comply with his or her obligations in connection with the Tax-Related Items.

12. Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Grant shall be submitted by Optionee, the Employer, or the
Company, forthwith to the Board or the Committee, which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Board or Committee shall be final and binding on the Optionee, the Employer,
and/or the Company.

13. Governing Law and Venue. This Grant, as governed by, and subject to, the
laws of the State of California without giving effect to principles of conflicts
of law. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Grant, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Mateo County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.

14. Severability. The provisions of this Grant are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Appendix B. The Option shall be subject to any special terms and conditions
set forth in the Appendix B. If Optionee relocates to one of the countries
included in the Appendix B



--------------------------------------------------------------------------------

during the life of the Option, the special terms and conditions for such country
shall apply to Optionee, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix B
constitutes part of this Grant.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Option and the Option Shares purchased upon exercise
of the Option, to the extent the Company determines it is necessary or advisable
in order to comply with local laws or facilitate the administration of the Plan,
and to require Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

17. Entire Agreement. The Exercise Notice and Agreement attached as Exhibit A
and the Plan are incorporated herein by reference. The Grant, the Plan and the
Exercise Notice and Agreement constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.

18. Notice. Copies of the Plan and Prospectus are available electronically at
http://portal.ea.com/home/stockadmin. The Company’s most recent annual report
and published financial statements are available electronically as soon as
practicable after their publication by clicking the “Financial Reports” link at
http://investor.ea.com. The Plan, Prospectus, the Company’s annual report, and
the Company’s financial statements are also available at no charge by submitting
a request to the Company’s Stock Administration Department at
stockadministration@ea.com.



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

NONQUALIFIED STOCK OPTION GRANT

2000 EQUITY INCENTIVE PLAN

 

Name

  Employee #:

Address

  Grant

City, State Postal

 

Location: BOARD

 

Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants to
the individual named above (the “Optionee”), a non-qualified stock option grant
(the “Option”) under the Company’s 2000 Equity Incentive Plan (the “Plan”), to
purchase the total number of shares set forth below of common stock of the
Company (the “Option Shares”) at the exercise price set forth below (the
“Exercise Price”). The Option is subject to all the terms and conditions of the
Nonqualified Stock Option Grant including the terms and conditions in the
attached Appendix A (the “Grant”) and the Plan, the provisions of which are
incorporated herein by reference. The principal features of the option are as
follows:

 

Number of Option Shares:

  Exercise Price:

Date of Grant:

  Expiration Date: Vest Start Date:  

Subject to the terms and conditions of the Plan and the Grant, this Option will
first vest and become exercisable as to 100% of the underlying Option Shares, on
the earlier of (i) the [NEXT SUBSEQUENT] Annual Meeting of Stockholders or
(ii) 12 months from Vest Start Date. Optionee may then exercise the option with
respect to vested Option Shares at any time until expiration or cancellation.

PLEASE READ ALL OF APPENDIX A WHICH CONTAINS THE SPECIFIC TERMS AND

CONDITIONS OF THE OPTION.

ELECTRONIC ARTS INC.

/s/ Stephen G. Bené

 

Stephen G. Bené

Senior Vice President, General Counsel

ACCEPTANCE:

Optionee hereby acknowledges that a copy of the Plan and a copy of the
Prospectus as amended are available upon request from the Stock Administration
department and can also be accessed electronically. Optionee represents that
Optionee has read and understands the terms and conditions thereof, and accepts
the Option subject to all the terms and conditions of the Plan and the Grant.
Optionee acknowledges that there may be adverse tax consequences upon exercise
of the Option and that Optionee should consult a tax advisor prior to such
exercise.

 

 

Name



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

Nonqualified Stock Option (the “Option”) Terms and Conditions (Director)

Under the 2000 Equity Incentive Plan

1. Form of Option Grant. Each Option granted under the Plan shall be evidenced
by a Stock Option Grant (the “Grant”) in such form (which need not be the same
for each Optionee) as the Committee shall from time to time approve, which Grant
shall comply with and be subject to the terms and conditions of the Plan. Grants
may be evidenced by paper copy or electronic copy.

2. Date of Grant. The date of grant of the Option shall be the date on which the
Committee makes the determination to grant such Option unless otherwise
specified by the committee. The Grant representing the Option will be delivered
to Optionee within a reasonable time after the granting of the Option. Copies of
the Plan and Prospectus can be obtained by contacting the Stock Administration
Department. Delivery may be made either by paper copy or electronically.

3. Exercise Price. The exercise price of the Option shall be determined by the
Committee on the date the Option is granted.

4. Exercise Period. Options shall be exercisable within the times or upon the
events determined by the Committee as set forth in the Grant; provided, however,
that no Option shall be exercisable after the expiration of ten (10) years from
the date the Option is granted.

5. Restrictions on Exercise. Exercise of the Option is subject to the following
limitations:

(a) The Option may not be exercised until the Plan has been approved by the
stockholders of the Company as set forth in the Plan.

(b) The Option may not be exercised unless such exercise is in compliance with
the Securities Act of 1933, as amended, the Exchange Act of 1934, as amended,
all applicable state securities laws, and the requirements of any stock exchange
or national market system on which the Company’s Common Stock may be listed, as
they are in effect on the date of exercise.

(c) The Option may be exercised even if there is outstanding, within the meaning
of Section 422A(c)(7) of the Internal Revenue Code of 1954, as amended (the
“Code”), any incentive stock option to purchase stock of the Company or its
Parent or Subsidiary (as defined in the plan) that was granted to the Optionee
before the grant of the Option.

6. Cancellation of Option.

(a) Except as provided in this section, the Option shall be cancelled in whole
if Optionee ceases to be a member of the Board of Directors of the Company (a
“Board Member”) and may not be exercised to the extent cancelled. If the
Optionee ceases to be a Board Member for any reason except by death or
disability, the Option, to the extent it is exercisable by the Optionee on the
date on which the Optionee ceases to be a Board Member (the “Termination Date”),
may be exercised by the Optionee within three (3) months after the Termination
Date, but in no event later than the Expiration Date;

(b) If the Optionee ceases to be a Board Member because of the Retirement of the
Optionee, as defined below, the Option, to the extent that it is exercisable on
the Termination Date, may be exercised by the Optionee at any time prior to the
earlier of (i) expiration of sixty (60) months from the Termination Date, and
(ii) the Expiration Date. For the purposes of this Paragraph 6(b), “Retirement”
means voluntary resignation as a Board Member by Optionee if Optionee’s age
added to Optionee’s years of Service with the Company equals or exceeds sixty
(60) years and Optionee has at least ten (10) years of service with the Company.
For the purposes of this Paragraph 6(b), “Service” means term from date of
election to the Board to Termination Date.



--------------------------------------------------------------------------------

(c) If the Optionee ceases to be a Board Member because of the death of the
Optionee or disability of the Optionee within the meaning of Section 22(e)(3) of
the Code, the Option, to the extent that it is exercisable on the Termination
Date, may be exercised by the Optionee (or the Optionee’s legal representative)
at any time prior to the expiration of twelve months after the Termination Date,
but in any event no later than the Expiration Date.

(d) Notwithstanding the provisions in subsection 6(a) above, if (i) the Optionee
ceases to be a Board Member, and (ii) options transactions are not permitted due
to the “trading window” (as described in the Company’s Policy on Securities
Trades by Electronic Arts Personnel) being closed at the time the Optionee
ceases to be a Board Member and remains closed during the entire
Post-Termination Exercise Period (thereby preventing the immediate resale of
Shares acquired upon exercise of the Option), then the Option, to the extent it
is exercisable on the Termination Date, shall remain exercisable until ten
(10) days after the date the Optionee is notified by the Company that the
“trading window” has been opened; provided, however, that no Option will be
exercisable later than the Expiration Date.

7. Manner of Exercise.

(a) The Option shall be exercisable by delivery to the Company of written notice
in the form attached hereto as Exhibit A, or in such other form as may be
approved by the Board of Directors of the Company, which shall set forth the
Optionee’s election to exercise the Option, the number of Option Shares being
purchased, and such other representations and agreements as to the Optionee’s
investment intent and access to information as may be required by the Company to
comply with applicable securities laws.

(b) Such notice shall be accompanied by full payment of the Exercise Price
(i) in cash; (ii) by tender of shares of Common Stock of the Company having a
fair market value equal to the Exercise Price; or (iii) a combination of the
foregoing, provided that a portion of the exercise price equal to the par value
of the Shares, if any, must be paid in cash or other legal consideration.

(c) Prior to the issuance of the Option Shares upon exercise of the Option, the
Optionee must pay or make adequate provision for any applicable federal, state,
or provincial withholding obligations of the Company.

(d) Provided that such notice and payment are in form and substance satisfactory
to counsel for the Company, the Company shall issue the Option Shares registered
in the name of the Optionee or the Optionee’s legal representative.

8. Compliance with Laws and Regulations. The issuance and transfer of Option
Shares shall be subject to compliance by the Company and the Optionee with all
applicable requirements of federal and state laws and with all applicable
requirements of any stock exchange or national market system on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.

9. Transferability of Option. This Option may be transferred for estate or tax
planning purposes only, provided that with respect to transfers of options for
which the company will, in its reasonable option, forego or defer a tax
deduction upon exercise of such option, Optionee may transfer a maximum under
all Company option grants, options representing 100,000 shares. The terms of
this Option shall be binding upon the executors, administrators, successors and
assigns of the Optionee.

10. Tax Consequences. Set forth below is a brief summary as of the date the form
of grant was adopted of some of the federal and California tax consequences of
exercise of the Option and disposition of the Shares. Additional information is
included in the Prospectus for the Plan, as amended. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

(a) Exercise. Upon exercise, Optionee will recognize compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Shares on the date of exercise over the Exercise Price. The
company may be required to withhold from Optionee’s compensation or collect from
Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.



--------------------------------------------------------------------------------

(b) Disposition of the Shares. For federal tax purposes, if the Shares are held
for less than twelve (12) months after the date of transfer of the Shares
pursuant to the exercise of a nonqualified stock option, any gain realized on
the disposition of the Shares will be treated as a short-term capital gain. If
the Shares are held for more than twelve (12) months any such gain will be
treated as long-term capital gain.

11. Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Grant shall be submitted by Optionee, Optionee’s employer,
or the Company, forthwith to the Board or the Committee, which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Board or Committee shall be final and binding on the Optionee, Optionee’s
employer, and/or the Company.

12. Entire Agreement. The Exercise Notice and Agreement attached as Exhibit A
and the Plan available upon request from the Stock Administration department and
also accessible electronically is incorporated herein by reference. The Grant,
the Plan and the Exercise Notice and Agreement constitute the entire agreement
of the parties and supersede all prior undertakings and agreements with respect
to the subject matter hereof.



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

STOCK OPTION EXERCISE NOTICE AND AGREEMENT

Electronic Arts Inc.

209 Redwood Shores Parkway

Redwood City, CA 94065

Attention: Stock Administrator

1. Exercise of Option. The undersigned (the “Optionee”) hereby elects to
exercise the Optionee’s option to purchase shares of the Common Stock (the
“Option Shares”) of Electronic Arts Inc. (the “Company”) pursuant to the
following grant (the “Grant”):

 

Plan:

  Grant No.:

 

 

 

Date of Grant:

  No. of Option Shares to be

 

  purchased:  

 

 

 

2. Representations of Optionee. The Optionee hereby acknowledges, represents,
and warrants that the Optionee has received, read, and understood the Plan and
the Grant; and will abide by and be bound by the respective terms and
conditions.

3. Compliance with Securities Laws. The Optionee understands and acknowledges
that the exercise of any rights to purchase any Option Shares is expressly
conditioned upon compliance with the Securities Act of 1933, as amended, the
Exchange Act of 1934, as amended, all applicable state securities laws, and the
requirements of any stock exchange or national market system on which the
Company’s Common Stock may be listed, as they are in effect on the date of
exercise. The Optionee agrees to cooperate with the Company to ensure compliance
with such laws.

4. Stop Transfer Notices. The Optionee understands and agrees that the Company
may issue appropriate “stop transfer” instructions to its transfer agent to
ensure compliance with any restrictions on transfer required by applicable laws
or regulations.

5. Tax Consequences. THE OPTIONEE UNDERSTANDS THAT THE OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF THE OPTIONEE’S PURCHASE OR DISPOSITION
OF THE OPTION SHARES. THE OPTIONEE REPRESENTS THAT THE OPTIONEE HAS CONSULTED
WITH ANY TAX CONSULTANT(S) THAT THE OPTIONEE DEEMS NECESSARY IN CONNECTION WITH
THE PURCHASE OR DISPOSITION OF THE OPTION SHARES; AND THAT THE OPTIONEE IS NOT
RELYING ON THE COMPANY FOR ANY TAX ADVICE.

6. Payment. The Optionee herewith delivers to the Company the aggregate exercise
price of the Option Shares that the Optionee has elected to purchase. In
addition to the aggregate exercise price, the Optionee herewith delivers to the
Company the amount of, or has made adequate provisions for, the withholding of
applicable income tax, social insurance, and other taxes.

7. Cashless Exercise. If the cashless method of exercise is used, payment of the
aggregate exercise price shall be made through a special sale and remittance
procedure pursuant to which the Optionee provides irrevocable instructions to
(a) a Company-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate exercise price
payable for the purchased shares plus all applicable income tax, social
insurance, and other taxes required to be withheld by the Company by reason of
such exercise; and (b) the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale.

8. Entire Agreement. This Exercise Notice and Agreement, the Non-Qualified Stock
Option Grant, and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.



--------------------------------------------------------------------------------

9. Governing Law. This Exercise Notice and Agreement, the Non-Qualified Stock
Option Grant, and the Plan shall be governed by, and subject to, the laws of the
State of California, United States, except for that body of law pertaining to
conflicts of laws.

 

OPTIONEE

      ELECTRONIC ARTS INC.

By :                                         
                                                         

      By :                                          
                                                   

Name :                                         
                                                   

      Name : Stephen G. Bené       Title : Senior Vice President, General
Counsel

Date :                                         
                                                     

      Date :                                         
                                                



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD

2000 EQUITY INCENTIVE PLAN

Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants to
the Participant named above a Restricted Stock Unit Award (the “Award”)
consisting of Restricted Stock Units issued under the Company’s 2000 Equity
Incentive Plan, as amended (the “Plan”), to receive the total number of units
set forth below of the Company’s Common Stock (the “Award Units”). The Award is
subject to all the terms and conditions set forth herein, in the attached
Appendix A, and in the Plan, the provisions of which are incorporated herein by
reference. The principal features of the Award are as follows:

Vesting Schedule: Subject to the terms and conditions of the Plan and Appendix
A, the Award shall vest as to [VESTING TERMS] on which Participant is, and has
remained continuously since the Award Date, employed by the Company or a
Subsidiary (or such later date as may result from suspended vesting as provided
below). Vesting will continue in accordance with the Vesting Schedule during a
leave of absence that is protected under local law (which may include, but is
not limited to, a maternity, paternity, disability, medical, or military leave),
provided that such vesting shall not exceed the maximum leave of absence period
protected by local law. Vesting shall be suspended during any unpaid personal
leave of absence, except as otherwise provided by local law.

PLEASE READ ALL OF APPENDIX A WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS
OF THE AWARD.

ELECTRONIC ARTS INC.

/s/ Stephen G. Bené

Stephen G. Bené

Senior Vice President, General Counsel

ACCEPTANCE:

Participant hereby acknowledges that a copy of the Plan and a copy of the
Prospectus, as amended, are available upon request from the Company’s Stock
Administration department and can also be accessed electronically. Participant
represents that Participant has read and understands the terms and conditions
thereof, and accepts the Award subject to all the terms and conditions of the
Plan and the Award. Participant acknowledges that there may be adverse tax
consequences due to the Award and that Participant should consult a tax advisor
to determine his or her actual tax consequences. Participant must accept this
Award by executing and delivering a paper or electronic version to the Company
within thirty (30) days otherwise the Company may, at its discretion, rescind
the Award in its entirety.



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD (U.S. EMPLOYEES)

1. Award. Each Award Unit represents the unsecured right to receive one share of
Electronic Arts Inc. common stock, $0.01 par value per share (“Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award (“Award”) and the Electronic Arts’ 2000 Equity
Incentive Plan, as amended (the “Plan”). In the event of any conflict between
the terms of the Plan and this Award, the terms of the Plan shall govern. Any
terms not defined herein shall have the meaning set forth in the Plan.

2. No Shareholder Rights. The Award does not entitle Participant to any rights
of a shareholder of Common Stock. The rights of Participant with respect to the
Award shall remain forfeitable at all times prior to the date on which such
rights become vested.

3. Conversion of Award Units; Issuance of Common Stock. No Shares of Common
Stock shall be issued to Participant prior to the date on which the Award Units
vest. After any Award Units vest, the Company shall promptly cause to be issued
in book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
Common Stock in payment of such vested whole Award Units; provided, however,
that in the event such Award Units do not vest on a day during which the
Company’s Common Stock is quoted on the Nasdaq National Market (or traded on
such other principal national securities market or exchange on which the
Company’s Common Stock may then be listed) (“Trading Day”), the Company shall
cause such Common Stock to be issued on the next Trading Day following the date
on which such Award Units vest; provided, further, that in no event shall the
Company cause such Shares to be issued later than two (2) months after the date
on which such Award Units vest. For purposes of this Award, the date on which
vested Award Units are converted into Common Stock shall be referred to as the
“Conversion Date.”

4. Fractional Award Units. In the event Participant is vested in a fractional
portion of an Award Unit (a “Fractional Portion”), such Fractional Portion shall
not be converted into a Share or issued to Participant. Instead, the Fractional
Portion shall remain unconverted until the final vesting date for the Award
Units; provided, however, if Participant vests in a subsequent Fractional
Portion prior to the final vesting date for the Award Units and such Fractional
Portion taken together with a previous Fractional Portion accrued by Participant
under this Award would equal or be greater than a whole Share, then such
Fractional Portions shall be converted into one Share; provided, further, that
following such conversion, any remaining Fractional Portion shall remain
unconverted. Upon the final vesting date, the value of any remaining Fractional
Portion(s) shall be rounded up to the nearest whole Award Unit at the same time
as the conversion of the remaining Award Units and issuance of Common Stock
described in section 3 above.

5. Restriction on Transfer. Neither the Award Units nor any rights under this
Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void



--------------------------------------------------------------------------------

and unenforceable against the Company. Notwithstanding the foregoing,
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise Participant’s rights and receive any
property distributable with respect to the Award Units upon Participant’s death.

6. Termination of Employment.

(a) Forfeiture of Unvested Award Units Upon Termination of Employment, Other
than Death or Disability. In the event that Participant’s employment or service
is Terminated for any reason other than death or Disability and the Award Units
are not yet fully vested as of the date of Termination, then the unvested Award
Units shall be forfeited immediately upon such Termination, as described in
Section 8(k) below.

(b) Termination of Employment Due to Death or Disability. If the Participant’s
employment with the Company or Subsidiary is Terminated due to death or
Disability after the first anniversary of the Award Date, a pro-rata portion of
the Award Units, to the extent that the Award Units are partially vested on the
Termination date (as described below), will be converted into Shares and issued
to the Participant, or Participant’s legal representatives, beneficiaries, or
heirs, as the case may be. If the Participant’s employment with the Company or
Subsidiary is Terminated due to death or Disability, before the first
anniversary of the Award Date, the entire Award shall be forfeited. In
determining the pro-rata portion of the Award Units that are vested on the
Termination date, the Committee will consider the number of months worked by
Participant during the 12-calendar month period preceding the next anniversary
of the Award Date under the following formula:

Number of Award Units scheduled to vest on the next anniversary of the Award
Date multiplied by [Number of calendar months worked by Participant during the
12-month period prior to the next anniversary of the Award Date] divided by 12

Participant shall be deemed to have worked a calendar month if Participant has
worked any portion of that month. The Committee’s determination of vested Award
Units shall be in whole Award Units only and will be binding on the Participant.

7. Suspension of Award and Repayment of Proceeds for Contributing Misconduct. If
at any time the Committee reasonably believes that a Participant, other than an
Outside Director, has engaged in an act of misconduct, including, but not
limited to an act of embezzlement, fraud or breach of fiduciary duty during the
Participant’s employment that contributed to an obligation to restate the
Company’s financial statements (“Contributing Misconduct”), the Committee may
suspend the vesting of the Award pending a determination of whether an act of
Contributing Misconduct has been committed. If the Committee determines that a
Participant has engaged in an act of Contributing Misconduct, then the Award
will terminate immediately upon such determination and the Committee may require
Participant to repay to the Company, in cash and upon demand, the Award Proceeds
(as defined below) resulting from any sale or other disposition (including to
the Company) of Shares issued or issuable upon the vesting of the Award if the
sale or disposition was effected during the twelve-month period following the
first public issuance or filing with the SEC of the financial statements
required to be restated. The term “Award Proceeds” means, with respect to any
sale or other disposition (including to the Company) of Shares issued or



--------------------------------------------------------------------------------

issuable upon vesting of Award Units, an amount determined appropriate by the
Committee to reflect the effect of the restatement on the Company’s stock price,
up to the amount equal to the market value per Share at the time of such sale or
other disposition multiplied by the number of Shares sold or disposed of. The
return of Award Proceeds is in addition to and separate from any other relief
available to the Company due to the Participant’s Contributing Misconduct. Any
determination by the Committee with respect to the foregoing shall be final,
conclusive and binding on all interested parties. For any Participant who is
designated as an “executive officer”, the determination of the Committee shall
be subject to the approval of the Board of Directors.

8. Acknowledgement of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Award Units, or benefits in lieu of
Award Units, even if Award Units have been granted repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) nothing in the Plan or the Award shall confer on Participant any right to
continue in the employ of, or other relationship with, the Company or
Participant’s employer or limit in any way the right of the Company or
Participant’s employer to Terminate Participant’s employment or service
relationship at any time, with or without cause.

(e) Participant’s participation in the Plan is voluntary;

(f) the Award Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or
Participant’s employer, and which is outside the scope of Participant’s
employment or service contract, if any;

(g) the Award Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event may be considered as compensation for, or relating in
any way to, past services for the Company or Participant’s employer;

(h) in the event that Participant is not an employee of the Company, the Award
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Company; and
furthermore, the Award will not be interpreted to form an employment or service
contract or relationship with Participant’s employer or any Subsidiary;



--------------------------------------------------------------------------------

(i) the future value of the underlying Shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award Units or diminution in value
of the Award Units or Shares of Common Stock received upon vesting of the Award
Units resulting from Termination of Participant’s employment by the Company or
Participant’s employer (for any reason whatsoever and whether or not in breach
of local labor laws) and Participant irrevocably releases the Company and the
Participant’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting the Award, Participant will be deemed
irrevocably to have waived his or her entitlement to pursue such claim;

(k) except as otherwise provided by the Committee, in the event of Termination
of Participant’s employment (whether or not in breach of local labor laws),
Participant’s right to receive an Award and vest in the Award Units under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
employed for purposes of his or her Award;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying Shares of Common
Stock; and

(m) Participant is hereby advised to consult with his or her own tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.

9. Tax Withholding. Regardless of any action the Company or Participant’s
employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other applicable taxes (“Tax Items”) in connection
with the Award, Participant hereby acknowledges and agrees that the ultimate
liability for all Tax Items legally due by Participant is and remains the
responsibility of the Participant.

Participant acknowledges and agrees that the Company and/or Participant’s
employer: (i) make no representations or undertakings regarding the treatment of
any Tax Items in connection with any aspect of the Award, including, but not
limited to, the grant or vesting of the Award Units, the subsequent sale of
Shares of Common Stock acquired under the Plan and the receipt of any dividends;
and (ii) do not commit to structure the terms of the Award or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax Items.

(a) Prior to delivery of Shares of Common Stock upon the vesting of the Award
Units (“Award Shares”), Participant must pay or make adequate arrangements
satisfactory to the Company and/or Participant’s employer to satisfy all
withholding obligations for Tax Items of the Company and/or Participant’s
employer. In this regard, Participant authorizes the Company and/or
Participant’s employer, at their discretion and if permissible under local



--------------------------------------------------------------------------------

law, to satisfy the obligations with regard to all Tax Items legally payable by
Participant by one or a combination of the following:

(i) withholding Shares from the delivery of the Award Shares, provided that the
Company only withholds a number of Shares with a Fair Market Value equal to or
below the minimum withholding amount for Tax Items, provided, however, that in
order to avoid issuing fractional Shares, the Company may round up to the next
nearest number of whole Shares, as long as the Company issues no more than a
single whole Share in excess of the minimum withholding obligation for Tax
Items. For example, if the minimum withholding obligation for Tax Items is $225
and the Fair Market Value of the Common Stock is $50 per share, then the Company
may withhold up to five (5) Shares from the delivery of Award Shares on the
Conversion Date. The Company or the Participant’s employer will remit the total
amount withheld for Tax Items to the appropriate tax authorities; or

(ii) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or Participant’s employer; or

(iii) selling or arranging for the sale of Award Shares.

The Participant shall pay to the Company or Participant’s employer any amount of
Tax Items that the Company or Participant’s employer may be required to withhold
as a result of Participant’s participation in the Plan that cannot be satisfied
by one or more of the means previously described. The Company may refuse to
deliver the Award Shares if Participant fails to comply with his or her
obligations in connection with the Tax Items as described in this section.

10. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state laws and with all applicable
requirements of any stock exchange or national market system on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
The Company is not required to issue or transfer Common Stock if to do so would
violate such requirements.

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Award and any other Award materials by and
among, as applicable, Participant’s employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that the Company and
Participant’s employer may hold certain personal information about him or her,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all awards or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).

Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. or such other stock plan service provider as may be selected by
Participant or as may be



--------------------------------------------------------------------------------

selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting Participant’s
local human resources representative. Participant authorizes the Company,
E*Trade Financial Services, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

12. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

13. Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant, Participant’s
employer, or the Company, forthwith to either the Board or the Committee, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or Committee shall be final and binding on the Participant,
Participant’s employer, and/or the Company.

14. Deferral of Compensation. Payments made pursuant to this Plan and Award are
intended to qualify for the “short-term deferral” exemption from Section 409A of
the Code. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Award agreement to ensure that all Awards are made in a
manner that qualifies for exemption from or complies with Section 409A of the
Code, provided however, that the Company makes no representations that the Award
will be exempt from Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to this Award.

15. Governing Law and Choice of Venue. The Award as well as the terms and
conditions set forth in the Plan shall be governed by, and subject to, the law
of the State of California. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Award, the parties hereby submit to and consent to the exclusive



--------------------------------------------------------------------------------

jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of San Mateo County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award.

17. Agreement Severable. In the event that any provision in this Award agreement
is held to be invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award agreement.

18. Entire Agreement. The Award, including this Appendix A and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD WITH DEFERRAL FEATURE

2000 EQUITY INCENTIVE PLAN

 

Name    Employee #: Address    Grant City, State Postal    Location: BOARD   

Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants to
the Participant named above a Restricted Stock Unit Award (the “Award”) with a
deferral feature issued under the Company’s 2000 Equity Incentive Plan, as
amended (the “Plan”), to receive the total number of units set forth below of
the Company’s Common Stock (the “Award Units”). The Award is subject to all the
terms and conditions set forth herein, in the attached Appendix A, and in the
Plan, the provisions of which are incorporated herein by reference. The
principal features of the Award are as follows:

Number of Award Units:

Date of Restricted Stock Unit Award:

Vesting Schedule: Subject to the terms and conditions of the Plan and of
Appendix A, the Award shall vest on the on the earlier of (i) the [NEXT
SUBSEQUENT] Annual Meeting of Stockholders or (ii) 12 months from Award Date,
provided in the case of either clause (i) or clause (ii) that the Participant
is, and has remained continuously since the Award Date, in the service of the
Company as a member of the Company’s Board of Directors.

PLEASE READ ALL OF APPENDIX A WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS
OF THE RESTRICTED STOCK UNIT AWARD.

ELECTRONIC ARTS INC.

/s/ Stephen G. Bené

Stephen G. Bené Senior Vice President, General Counsel

ACCEPTANCE:

Participant hereby acknowledges that a copy of the Plan and a copy of the
Prospectus, as amended, are available upon request from the Company’s Stock
Administration department and can also be accessed electronically. Participant
represents that Participant has read and understands the terms and conditions
thereof, and accepts the Award subject to all the terms and conditions of the
Plan and the Award. Participant acknowledges that there may be adverse tax
consequences due to the Award and that Participant should consult a tax advisor
to determine his or her actual tax consequences. Participant must accept this
Award by executing and delivering a paper or electronic version to the Company
within thirty (30) days otherwise the Company may, at its discretion, rescind
the Award in its entirety.

  

Participant Name



--------------------------------------------------------------------------------

APPENDIX A

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD WITH DEFERRAL FEATURE

(NON-EMPLOYEE DIRECTORS)

1. Award. Each Award Unit represents the right to receive one share of
Electronic Arts Inc. Common Stock, $0.01 par value per share (“Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award (“Award”) and the Electronic Arts’ 2000 Equity
Incentive Plan, as amended (the “Plan”). In the event of any conflict between
the terms of the Plan and this Award, the terms of the Plan shall govern. Any
terms not defined herein shall have the meaning set forth in the Plan.

2. No Shareholder Rights. The Award does not entitle Participant to any rights
of a shareholder of Common Stock. The rights of Participant with respect to the
Award shall remain forfeitable at all times prior to the date on which such
rights become vested.

3. Conversion of Award Units; Issuance of Common Stock.

(a) No Shares of Common Stock shall be issued to Participant prior to the date
on which the Award Units vest. After any Award Units vest, the Company shall
promptly cause to be issued in book-entry form, registered in Participant’s name
or in the name of Participant’s legal representatives, beneficiaries or heirs,
as the case may be, Common Stock in payment of such vested whole Award Units;
provided, however, that in the event such Award Units do not vest or are not
otherwise distributable on a day during which the Company’s Common Stock is
quoted on the Nasdaq Global Select Market (or traded on such other principal
national securities market or exchange on which the Company’s Common Stock may
then be listed) (“Trading Day”), the Company shall cause such Common Stock to be
issued on the next Trading Day following the date on which such Award Units
vest; provided, further, that in no event shall the Company cause such Shares to
be issued later than two (2) months after the date on which such Award Units
vest. For purposes of this Award, the date on which vested Award Units are
converted into Common Stock shall be referred to as the “Conversion Date.”

(b) Notwithstanding the foregoing, Participant may elect to defer payment of his
or her Award Units. Any deferral election must be made no later than the last
day of the calendar year preceding the year in which the Award is granted;
provided, however, that a newly-eligible Participant may make a deferral
election, provided that the election is made not more than thirty days after the
Participant first becomes eligible for an Award under the Plan and applies only
to that portion of the Award earned after the date the election is made.

(c) An election to defer payment of Awards will remain in effect until
Participant modifies or revokes the election. Participant may modify or revoke
the deferral election with respect to payment of future Awards, provided that
the modification or revocation of the election is made not later than last day
of the calendar year preceding the year in which the modification or revocation
will become effective.

(d) Participant shall indicate on his or her initial deferral election the date
on which the Participant elects to receive payment of his or her deferred
Awards, provided that payment shall be made on (i) the fifth anniversary of the
date the Award Units vest, (ii) the tenth anniversary of the date the Award
Units vest, or (iii) the date Participant Separates from Service. Shares subject
to deferred Awards are paid in a lump sum within two (2) months of the elected
payment date.

(e) Notwithstanding Participant’s election to receive payment of his or her
Award Units on the fifth or tenth anniversary of the vesting date, all Shares
subject to vested Award Units shall be distributed within two (2) months
following Participant’s Separation from Service.

(f) For purposes of this Appendix A, “Separation from Service” means termination
of service with the Company as described in Section 409A of the Code.



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of the Plan or this Appendix A to the
contrary, no distribution shall be made that would constitute an impermissible
acceleration of payments as defined in Section 409A(a)(3) of the Code and
regulations promulgated thereunder.

4. Restriction on Transfer. Neither the Award Units nor any rights under this
Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise Participant’s rights and receive any property distributable with
respect to the Award Units upon Participant’s death.

5. No Rights of Continued Service. Nothing in the Plan or the Award shall confer
on Participant any right to continue in the service of, or other relationship
with, the Company or limit in any way the right of the Company to terminate
Participant’s service or other relationship at any time, with or without cause.

6. No Acquired Rights. The Participant agrees and acknowledges that:

(a) the Plan is discretionary and the Company can amend or cancel it at any
time;

(b) participation in the Plan is voluntary and does not create any contractual
or other right to receive future rights to Award Units or Shares;

(c) the right to Award Units or Shares under the Plan is not part of normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, bonuses,
pension or retirement benefits or similar payments, if applicable;

(d) the future value of the Shares awarded under the Plan is unknown and cannot
be predicted with certainty; and

(e) no claim or entitlement to compensation or damages arises from the
termination of the right to receive Shares or diminution in value of the Shares
awarded under the Plan and the Participant irrevocably releases the Company from
any such claim that may arise.

7. Tax Withholding.

(a) The Company will assess its requirements regarding tax, social insurance,
and other applicable taxes (“Tax Items”) in connection with the Award. These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, the Participant hereby
acknowledges and agrees that the ultimate liability for Tax Items is the
responsibility of the Participant. Participant acknowledges and agrees that the
Company:

(i) makes no representations or undertakings regarding the treatment of any Tax
Items in connection with any aspect of the Award, including the subsequent sale
of Shares acquired under the Plan; and

(ii) does not commit to structure the terms of the Award or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax Items.

8. Tax Consequences. Set forth below is a brief summary as of the date the form
of Award was adopted of some of the federal tax consequences of the Award, the
vesting or deferral of the Award Units, and disposition of the Award Shares.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. PARTICIPANT IS STRONGLY ADVISED TO CONSULT A TAX ADVISER.



--------------------------------------------------------------------------------

(a) Vesting of Award Units. Upon the issuance of Award Shares to Participant
following the vesting of Award Units or the deferral of the Award Units,
Participant will recognize compensation income (taxable at ordinary income tax
rates) equal to the Fair Market Value of the Award Shares on the Conversion
Date.

(b) Disposition of the Award Shares. For federal tax purposes, if the Award
Shares are held for twelve (12) months or less after the Conversion Date, any
gain realized on the disposition of the Award Shares will be treated as a
short-term capital gain. If the Award Shares are held for more than twelve
(12) months any such gain will be treated as long-term capital gain.

(c) Section 409A of the Code imposes certain design and administrative rules on
Restricted Stock Units with a deferral feature granted after December 31, 2004.
If these rules are violated, deferred amounts will be subject to tax at ordinary
income rates immediately upon such violation and will be subject to penalties
equal to (i) 20% of the amount deferred and (ii) interest at a specified rate on
the under-payment of tax that would have occurred had the deferred compensation
been included in gross income in the taxable year in which it was first
deferred.

9. Compliance with Laws and Regulations.

(a) The issuance and transfer of Common Stock shall be subject to compliance by
the Company and the Participant with all applicable requirements of federal and
state laws and with all applicable requirements of any stock exchange or
national market system on which the Company’s Common Stock may be listed at the
time of such issuance or transfer.

(b) The Award is intended to comply and shall be administered in a manner that
is intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. Payment under the Award shall be
made in a manner that will comply with Section 409A of the Code, including
regulations or other guidance issued with respect thereto, except as otherwise
determined by the Committee. Any provision of the Award that would cause the
payment or settlement thereof to fail to satisfy Section 409A of the Code shall
be amended to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code.

10. Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant or the Company,
forthwith to either the Board or the Committee, which shall review such dispute
at its next regular meeting. The resolution of such a dispute by the Board or
Committee shall be final and binding on the Participant and/or the Company.

11. Governing Law. The Award as well as the terms and conditions set forth in
the Plan shall be governed by, and subject to, the law of the State of
California.

12. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction or this Award.

13. Agreement Severable. In the event that any provision in this Award agreement
is held to be invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award agreement.

14. Termination of the Award.

(a) The Board, in its discretion, may terminate the deferral feature of the
Award at any time and for any reason and may distribute the Shares subject to
the deferred Award Units within the period beginning twelve months after the
date the deferral feature is terminated and ending twenty-four months after the
date the deferral feature is terminated, or pursuant to Section 3(d) or 3(e) if
earlier. If the deferral feature of this Award is terminated and the Shares
subject to the deferred Award Units are distributed, the Company shall terminate
all substantially similar non-qualified deferred equity compensation
arrangements with respect to all participants and shall not adopt a new, similar
non-qualified deferred equity compensation arrangement for at least five years
after the date the deferral feature is terminated, in accordance with
Section 409A of the Code and the regulations promulgated thereunder.



--------------------------------------------------------------------------------

(b) The deferral feature of this Award shall automatically terminate upon a
dissolution of the Company that is taxed under Section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. section 503(b)(1)(A),
provided that the Shares subject to the deferred Award Units are distributed and
included in the gross income of the Participant by the latest of (i) the
calendar year in which the deferral feature is terminated or (ii) the first
calendar year in which payment of the deferred Award Units is administratively
practicable.

(c) The Board, in its discretion, may terminate the deferral feature of the
Award thirty days prior to or twelve months following a Change in Control (as
defined in Attachment 1) and distribute the Shares subject to the deferred Award
Units within the twelve-month period following the termination of the deferral
feature. If the deferral feature of the Award is terminated and the Shares
subject to the deferred Award Units are distributed, the Company shall terminate
all substantially similar non-qualified deferred equity compensation
arrangements sponsored by the Company and all of the benefits of the terminated
arrangements shall be distributed within twelve months following the termination
of the arrangements.

15. Entire Agreement. The Award, including this Appendix A, and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.

ATTACHMENT 1

A “Change in Control” means any one of the following events:

(i) Any one person, or more than one person acting as group, acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company; provided, however, that if any one person or
more than one person acting as a group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to a cause a Change in Control of the Company;

(ii) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company;

(iii) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election,
provided that for purposes of this paragraph no other corporation is a majority
shareholder of the Company;

(iv) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

Notwithstanding the foregoing, the definition of Change in Control is intended
to comply with Section 409A of the Code, Notice 2005-1, and the regulations
promulgated thereunder, and the definition of Change in Control shall be
construed in a manner to so comply.



--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD

2000 EQUITY INCENTIVE PLAN

Name of Participant

Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants on
the date hereof (the “Award Date”) to the Participant named above a Restricted
Stock Unit Award (the “Award”) consisting of Restricted Stock Units issued under
the Company’s 2000 Equity Incentive Plan, as amended (the “Plan”), to receive
the total number of units set forth below of the Company’s Common Stock (the
“Award Units”). The Award is subject to all the terms and conditions set forth
herein, in the attached Appendix A, Appendix B, Appendix C, Appendix D, Appendix
E and in the Plan, the provisions of which are incorporated herein by reference.
The principal features of the Award are as follows:

 

   Number of Restricted Stock Units:    Date of Grant:

Vesting Schedule: Subject to the terms and conditions of the Plan, Appendix A
and this paragraph, the Award Units shall vest upon the certification by the
Committee (as described below) of the attainment of the performance goals (the
“Goals”) set forth in Appendix C, provided Participant is, and has remained
continuously since the Award Date through the Vesting Date (as defined below),
employed by the Company or a Subsidiary (or such later date as may result from
suspended vesting as provided below). Participant shall not be considered to
have terminated employment for purposes of the vesting requirements during a
leave of absence that is protected under local law (which may include, but is
not limited to, a maternity, paternity, disability, medical, or military leave),
provided that such period shall not exceed the maximum leave of absence period
protected by local law. As soon as reasonably practicable following the
Company’s public release of quarter-end or year-end financial statements
indicating that a Goal may have been achieved, the Committee shall determine and
certify the attainment, if any, of each Goal based on the performance criteria
that comprise the Goals and as further provided in the minutes of the Committee
meeting in which the Goals were approved. Upon certification by the Committee of
attainment of a Goal, the number of Award Units applicable to such Goal (as set
forth in Appendix C) shall vest (the “Vesting Date”) ; provided, however, that
the Committee retains negative discretion to reduce any and all Award Units that
would otherwise vest as a result of performance measured against the Award
Goals. The Committee may not increase the number of Award Units that may vest as
a result of the performance measured against the Award Goals.



--------------------------------------------------------------------------------

PLEASE READ ALL OF APPENDIX A, APPENDIX B (IF ANY), APPENDIX C, APPENDIX D AND
APPENDIX E WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE AWARD.

ELECTRONIC ARTS INC.

/s/ Stephen G. Bené

Stephen G. Bené

Senior Vice President and General Counsel

ACCEPTANCE:

By accepting this Award and signing below, Participant hereby acknowledges and
agrees that the terms and conditions set forth in this grant agreement,
including appendices, supersedes the terms and conditions of the original grant
agreement you received in connection with this Award. Further, Participant
hereby acknowledges that a copy of the Plan and a copy of the Prospectus, as
amended, are available upon request from the Company’s Stock Administration
department and can also be accessed electronically. Participant represents that
Participant has read and understands the terms and conditions thereof, and
accepts the Award subject to all the terms and conditions of the Plan, the
Award, including appendices thereto. Participant acknowledges that there may be
adverse tax consequences due to the Award and that Participant should consult a
tax advisor to determine his or her actual tax consequences. Participant must
accept this Award by executing and delivering a paper or electronic version to
the Company within thirty (30) days. Otherwise the Company may, at its
discretion, rescind the Award in its entirety.

 

 

Name



--------------------------------------------------------------------------------

APPENDIX A

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD (NON-U.S. EMPLOYEES) , AS AMENDED

1. Award. Each Award Unit represents the unsecured right to receive one share of
Electronic Arts Inc. common stock, $0.01 par value per share (“Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award (“Award”), including Appendix B for
Participant’s country (if any) and the Electronic Arts’ 2000 Equity Incentive
Plan, as amended (the “Plan”). In the event of any conflict between the terms of
the Plan and this Award, including appendices thereto, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.

2. No Shareholder Rights. The Award does not entitle Participant to any rights
of a shareholder of Common Stock. The rights of Participant with respect to the
Award shall remain forfeitable at all times prior to the date on which such
rights become vested.

3. Conversion of Award Units; Issuance of Common Stock. No Shares of Common
Stock shall be issued to Participant prior to the Vesting Date. After any Award
Units vest, the Company shall promptly cause to be issued in book-entry form,
registered in Participant’s name or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, Common Stock in
payment of such vested whole Award Units; provided, however, in no event shall
the Company cause such Shares to be issued later than two (2) months after the
Vesting Date. For purposes of this Award, the date on which vested Award Units
are converted into Common Stock shall be referred to as the “Conversion Date.”

4. Fractional Award Units. In the event Participant is vested in a fractional
portion of an Award Unit (a “Fractional Portion”), such Fractional Portion shall
not be converted into a share or issued to Participant. Instead, the Fractional
Portion shall remain unconverted until the final vesting date for the Award
Units; provided, however, if Participant vests in a subsequent Fractional
Portion prior to the final vesting date for the Award Units and such Fractional
Portion taken together with a previous Fractional Portion accrued by Participant
under this Award would equal or be greater than a whole Share, then such
Fractional Portions shall be converted into one Share; provided, further, that
following such conversion, any remaining Fractional Portion shall remain
unconverted. Upon the final Vesting Date, the value of any remaining Fractional
Portion(s) shall be rounded up to the nearest whole Award Unit at the same time
as the conversion of the remaining Award Units and issuance of Common Stock
described in section 3 above.

5. Restriction on Transfer. Neither the Award Units nor any rights under this
Award may be sold, assigned, transferred, pledged, hypothecated or otherwise

 

A-1



--------------------------------------------------------------------------------

disposed of by Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise Participant’s rights and receive any property distributable with
respect to the Award Units upon Participant’s death.

6. Forfeiture Upon Termination of Employment. Except as provided in Section 8(b)
hereof, in the event that Participant’s employment or service is Terminated for
any reason, any unvested Award Units that are not yet vested as of the date of
Termination shall be forfeited immediately upon such Termination, as described
in Section 10(l) below.

7. Forfeiture Upon Termination of Performance Period. Any Award Units that have
not vested as of the expiration of the Performance Period shall be forfeited.

8. Suspension of Award and Repayment of Proceeds for Contributing Misconduct. If
at any time the Committee reasonably believes that a Participant, other than an
Outside Director, has engaged in an act of misconduct, including, but not
limited to an act of embezzlement, fraud or breach of fiduciary duty during the
Participant’s employment that contributed to an obligation to restate the
Company’s financial statements (“Contributing Misconduct”), the Committee may
suspend the vesting of the Award pending a determination of whether an act of
Contributing Misconduct has been committed. If the Committee determines that a
Participant has engaged in an act of Contributing Misconduct, then the Award
will terminate immediately upon such determination and the Committee may require
Participant to repay to the Company, in cash and upon demand, the Award Proceeds
(as defined below) resulting from any sale or other disposition (including to
the Company) of Shares issued or issuable upon the vesting of the Award if the
sale or disposition was effected during the twelve-month period following the
first public issuance or filing with the SEC of the financial statements
required to be restated. The term “Award Proceeds” means, with respect to any
sale or other disposition (including to the Company) of Shares issued or
issuable upon vesting of Award Units, an amount determined appropriate by the
Committee to reflect the effect of the restatement on the Company’s stock price,
up to the amount equal to the market value per Share at the time of such sale or
other disposition multiplied by the number of Shares sold or disposed of. The
return of Award Proceeds is in addition to and separate from any other relief
available to the Company due to the Participant’s Contributing Misconduct. Any
determination by the Committee with respect to the foregoing shall be final,
conclusive and binding on all interested parties. For any Participant who is
designated as an “executive officer”, the determination of the Committee shall
be subject to the approval of the Board of Directors.

 

A-2



--------------------------------------------------------------------------------

9. Change of Control.

(a) Upon a Change of Control prior to the expiration of the Performance Period,
any Award Units that are not vested as of the date of the Change of Control
shall thereafter vest on June 30, 2013, and the Vesting Date and all
requirements applicable thereto shall no longer have any force or effect for
purposes of determining the vesting of the Award Units.

(b) Notwithstanding any provision to the contrary under the Electronic Arts Inc.
Key Employee Continuity Plan (the “Continuity Plan”) or subsection (a) above,
and subject to the timely execution, return, and non-revocation of a Severance
Agreement and Release, any Award Units that are not vested, shall automatically
vest: (i) as of the date of the Participant’s Termination of employment with the
Company if such Termination occurs during the time period beginning on the
Change of Control and ending on the first anniversary of the Change of Control;
and provided further that the Termination is initiated by the Company without
Cause, or by Participant for Good Reason (as these terms are defined in
Appendix C); or (ii) as of the date of the Change of Control if a Participant’s
employment is Terminated during the two (2) months immediately preceding a
Change of Control; and provided further that the Termination is initiated by the
Company without Cause, and such Termination is made in connection with the
Change of Control, as determined by the Committee in its sole discretion;
provided that in the case of either clause (i) or clause (ii) of this provision,
such employment Termination meets the criteria for a “separation from service”
as defined in Treas. Reg. §1.409A-1(h).

10. Section 280G Provision. If Participant, upon taking into account the benefit
provided under this Award and all other payments that would be deemed to be
“parachute payments” within the meaning of Section 280G of the Code
(collectively, the “280G Payments”), would be subject to the excise tax under
Section 4999 of the Code, notwithstanding any provision of this Award to the
contrary, Participant’s benefit under this Award shall be reduced to an amount
equal to (i) 2.99 times Participant’s “base amount” (within the meaning of
Section 280G of the Code), (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of Section 280G of the
Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to Participant (taking into account all applicable federal,
state and local taxes including the excise tax under Section 4999 of the Code).
Participant’s benefit hereunder shall be reduced prior to any benefit owing to
Participant under the Continuity Plan may be reduced pursuant to Section 2.11 of
the Continuity Plan. Unless the Company and Participant otherwise agree in
writing, all determinations required to be made under this Section 9, and the
assumptions to be used in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accountants immediately prior to the events giving rise to
the payment of such benefits (the “Accountants”). For the purposes of making the
calculations required under this Section 9, the Accountants may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 9.

 

A-3



--------------------------------------------------------------------------------

11. Acknowledgement of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Award Units, or benefits in lieu of
Award Units, even if Award Units have been granted repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) nothing in the Plan or the Award shall confer on Participant any right to
continue in the employ of, or other relationship with, the Company or
Participant’s employer or limit in any way the right of the Company or
Participant’s employer to Terminate Participant’s employment or service
relationship at any time, with or without cause;

(e) Participant’s participation in the Plan is voluntary;

(f) the Award Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or
Participant’s employer, and which is outside the scope of Participant’s
employment or service contract, if any;

(g) Reserved

(h) the Award Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event may be considered as compensation for, or relating in
any way to, past services for the Company or Participant’s employer;

(i) in the event that Participant is not an employee of the Company, the Award
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Company; and
furthermore, the Award will not be interpreted to form an employment or service
contract or relationship with Participant’s employer or any Subsidiary;

 

A-4



--------------------------------------------------------------------------------

(j) the future value of the underlying Shares of Common Stock is unknown and
cannot be predicted with certainty;

(k) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award Units or diminution in value
of the Award Units or Shares of Common Stock received upon vesting of the Award
Units resulting from Termination of Participant’s employment by the Company or
Participant’s employer (for any reason whatsoever and whether or not in breach
of local labor laws), and Participant irrevocably releases the Company and
Participant’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting the Award, Participant will be deemed
irrevocably to have waived his or her entitlement to pursue such claim;

(l) except as otherwise provided by the Committee or pursuant to Section 8(b)
hereof, in the event of Termination of Participant’s employment (whether or not
in breach of local labor laws), Participant’s right to receive an Award and vest
in the Award Units under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of his or her Award;

(m) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying Shares of Common
Stock; and

(n) Participant is hereby advised to consult with his or her own tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.

12. Tax Withholding. Regardless of any action the Company or Participant’s
employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other applicable taxes (“Tax Items”) in connection
with the Award, Participant hereby acknowledges and agrees that the ultimate
liability for all Tax Items legally due by Participant is and remains the
responsibility of Participant.

(a) Participant acknowledges and agrees that the Company and/or Participant’s
employer: (i) make no representations or undertakings regarding the treatment of
any Tax Items in connection with any aspect of the Award, including, but not
limited to, the grant or vesting of the Award Units, the subsequent sale of
Shares of Common Stock acquired under the Plan and the receipt of any dividends;
and (ii) do not commit to structure the terms of the Award or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax Items.

 

A-5



--------------------------------------------------------------------------------

(b) Prior to delivery of Shares of Common Stock upon the vesting of the Award
Units (“Award Shares”), Participant must pay or make adequate arrangements
satisfactory to the Company and/or Participant’s employer to satisfy all
withholding obligations for Tax Items of the Company and/or Participant’s
employer. In this regard, Participant authorizes the Company and/or
Participant’s employer, at their discretion and if permissible under local law,
to satisfy the obligations with regard to all Tax Items legally payable by
Participant by one or a combination of the following:

(i) withholding Shares from the delivery of the Award Shares, provided that the
Company only withholds a number of Shares with a Fair Market Value equal to or
below the minimum withholding amount for Tax Items, provided, however, that in
order to avoid issuing fractional Shares, the Company may round up to the next
nearest number of whole Shares, as long as the Company issues no more than a
single whole Share in excess of the minimum withholding obligation for Tax
Items. For example, if the minimum withholding obligation for Tax Items is $225
and the Fair Market Value of the Common Stock is $50 per share, then the Company
may withhold up to five (5) Shares from the delivery of Award Shares on the
Conversion Date. The Company or Participant’s employer will remit the total
amount withheld for Tax Items to the appropriate tax authorities; or

(ii) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or Participant’s employer; or

(iii) selling or arranging for the sale of Award Shares.

Participant shall pay to the Company or Participant’s employer any amount of Tax
Items that the Company or Participant’s employer may be required to withhold as
a result of Participant’s participation in the Plan that cannot be satisfied by
one or more of the means previously described. The Company may refuse to deliver
the Award Shares if Participant fails to comply with his or her obligations in
connection with the Tax Items as described in this section.

13. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and Participant with all
applicable requirements of federal, state and non-U.S. laws and with all
applicable requirements of any stock exchange or national market system on which
the Company’s Common Stock may be listed at the time of such issuance or
transfer. The Company is not required to issue or transfer Common Stock if to do
so would violate such requirements.

14. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Award and any other Award materials by and
among, as applicable, Participant’s employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

 

A-6



--------------------------------------------------------------------------------

Participant understands that the Company and Participant’s employer may hold
certain personal information about him or her, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. or such other stock plan service provider as may be selected by
Participant or as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the Company, E*Trade Financial Services, Inc. and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands, however, that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

16. Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant, Participant’s
employer, or the Company, forthwith to either the Board or the Committee, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or Committee shall be final and binding on Participant,
Participant’s employer, and/or the Company.

 

A-7



--------------------------------------------------------------------------------

17. No Deferral of Compensation. Payments made pursuant to this Plan and Award
are intended to qualify for the “short-term deferral” exemption from
Section 409A of the Code. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Award agreement to ensure that all Awards
are made in a manner that qualifies for exemption from or complies with
Section 409A of the Code, provided however, that the Company makes no
representations that the Award will be exempt from Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to this
Award.

18. Governing Law and Choice of Venue. The Award as well as the terms and
conditions set forth in the Plan shall be governed by, and subject to, the law
of the State of California. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Award, the parties hereby submit to and consent to the exclusive jurisdiction of
the State of California and agree that such litigation shall be conducted only
in the courts of San Mateo County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award.

20. Language. If Participant has received this Award agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control unless otherwise prescribed by local law.

21. Agreement Severable. In the event that any provision in this Award agreement
is held to be invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award agreement.

22. Entire Agreement. The Award, including the appendices thereto, and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.

 

A-8



--------------------------------------------------------------------------------

APPENDIX B

ELECTRONIC ARTS INC.

2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD (NON-U.S. EMPLOYEES)

CANADA

Consent to Receive Information in English for Quebec Participants

The parties acknowledge that it is their express wish that the Award, as well as
all documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Award Units Payable Only in Shares

Award Units granted to Participants in Canada shall be paid in Shares only and
do not provide any right for Participant to receive a cash payment,
notwithstanding any discretion contained in the Plan, or any provision in the
Award to the contrary.

SWEDEN

There are no country-specific provisions.

SWITZERLAND

Securities Law Information

The offering of RSUs is considered a private offering in Switzerland and is,
therefore, not subject to registration in Switzerland.

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

PERFORMANCE PERIOD, PERFORMANCE GOALS AND PERFORMANCE MEASURE, AS AMENDED

Performance Period

The measurement period for the Award Units shall be the period beginning
April 1, 2008 and ending on the last day of the fiscal quarter ending nearest to
June 30, 2013 (the “Performance Period”).

Performance Goals

The following Goals must be attained within the following time frames in order
for the Participant to vest in the Award Units corresponding to the Goal: Goal 1
shall be attained if the entire Performance Measure requirement applicable to
Goal 1 is achieved in its entirety over a period of four consecutive quarters
ending no later than June 30, 2013. Goal 2 shall be attained if the entire
Performance Measure requirement applicable to Goal 2 is achieved in its entirety
over a period of four consecutive quarters ending no later than June 30, 2013.
Goal 3 shall be attained if the entire Performance Measure requirement
applicable to Goal 3 is achieved in its entirety over a period of four
consecutive quarters ending no later than June 30, 2013.

 

  •  

Goal 1: [            ]

 

  •  

Goal 2: [            ]

 

  •  

Goal 3: [            ]

Performance Measure

The Performance Measure shall equal “Net Income” as adjusted for Non-GAAP
adjustments disclosed in the Company’s Form 8-K (except for adjustments
contemplated in the Form 8-K with respect to significant non-recurring items
that may arise in the future unless disclosed below as “Additional Non-GAAP
Adjustments”) with respect to the release of the Company’s quarterly earnings
that was filed or furnished with the SEC immediately prior to the Award Date,
and as adjusted in connection with a material acquisition of another company or
business by the Company during the relevant 4-quarter measurement period
(“Acquisition Adjustment”). The Acquisition Adjustment will be made if a portion
of the purchase price is paid in stock and the total purchase price is in excess
of $200 million, in which case the Performance Measure will be as calculated
above, but shall be reduced by imputed interest on the amount equal to the fair
value of such stock (as determined under Statement of Financial Accounting
Standards No. 141 under U.S. Generally Accepted Accounting Principles (“GAAP”))
(the “Acquisition Stock Imputed Interest”). The Acquisition Stock Imputed
Interest shall be reduced by (i) any stock-based compensation accounting charge
included within the purchase price pursuant to U.S. GAAP related to options,
restricted stock and restricted stock units

 

C-1



--------------------------------------------------------------------------------

assumed, and (ii) the value of any cash, cash equivalents, and short term
securities on hand of the target as of the closing date. The imputed interest
charge will be net of taxes. The imputed interest rate for each quarter will be
3-month LIBOR for such quarter. Additional Non-GAAP Adjustments include
reversals of: acquisition-related costs related to a business combination as
defined in SFAS No. 141 (revised); gains and losses on the sale of real estate;
cumulative effect of accounting changes made in accordance with U.S. GAAP, and;
impairment of long-lived assets made in accordance with U.S. GAAP.

 

C-2



--------------------------------------------------------------------------------

APPENDIX D

SUPPLEMENTAL DEFINITIONS

“Cause” means (i) the continued failure by Participant to substantially perform
Participant’s duties with the Company (other than any such failure resulting
from Participant’s incapacity due to physical or mental illness), (ii) the
engaging by Participant in conduct which is demonstrably injurious to the
Company or any of its affiliates, monetarily or otherwise, (iii) Participant
committing any felony or any crime involving fraud, breach of trust or
misappropriation or (iv) any breach or violation of any agreement or written
code of conduct relating to Participant’s employment with the Company where the
Company, in its sole discretion, determines that such breach or violation
materially and adversely affects the Company or any of its affiliates.

“Change of Control” means the occurrence of an event as set forth in any one of
the following paragraphs:

(i) any Person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (A) the Company or any of its
affiliates, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) is or becomes the Beneficial Owner (as
defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company other than securities acquired by virtue of the exercise of a
conversion or similar privilege or right unless the security being so converted
or pursuant to which such right was exercised was itself acquired directly from
the Company) representing 50% or more of (X) the then outstanding shares of
common stock of the Company or (Y) the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board (the “Incumbent Board”):
individuals who, as of the date of this Award, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date of this Award, or whose appointment, election or nomination for
election was previously so approved or recommended; or

(iii) there is consummated a merger or consolidation of the Company or any
Subsidiary of the Company with any other corporation, other than a merger or
consolidation

 

D-1



--------------------------------------------------------------------------------

pursuant to which (A) the voting securities of the Company outstanding
immediately prior to such merger or consolidation will continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) more than 50% of the outstanding
shares of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; (B) no Person will
become the Beneficial Owner, directly or indirectly, of securities of the
Company or such surviving entity or any parent thereof representing 50% or more
of the outstanding shares of common stock or the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to such merger
or consolidation); and (C) individuals who were members of the Incumbent Board
will constitute at least a majority of the members of the board of directors of
the corporation (or any parent thereof) resulting from such merger or
consolidation; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale; (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition); and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

“Good Reason” means:

(i) the occurrence without Participant’s written consent, of any of the
following on or after the date of a Change of Control:

A. a change in the location of Participant’s principal place of business by more
than 50 miles when compared to Participant’s principal place of business
immediately before the Change of Control; and

B. (1) a more than 10% reduction in Participant’s annual base salary in effect
immediately before the Change of Control; (2) a more than 10% reduction in
Participant’s target annual bonus or incentive opportunity from that in effect
immediately before the Change of Control, or (3) a more than 10% reduction in
Participant’s total target annual cash compensation, including without
limitation, annual base salary and target annual bonus or incentive opportunity,
from that in effect immediately before the Change of Control; and

(ii) [This section (ii) should be included for the following employees: the CEO,
CFO, Chief Human Resources Officer, Executive Vice President of Legal and
Business Affairs,

 

D-2



--------------------------------------------------------------------------------

Senior Vice President of Tax and Treasury, General Counsel and Chief Accounting
Officer.] the occurrence without the affected Participant’s written consent, on
or after the date of a Change of Control, of a material reduction in
Participant’s authority, duties, or responsibilities, including, without
limitation, a material diminution in the authority, duties, or responsibilities
of the supervisor to whom Participant is required to report, which shall include
a requirement that a Participant report to a corporate officer or employee
instead of reporting directly to the board of directors of a corporation (or
similar governing body with respect to an entity other than a corporation), when
compared to Participant’s authority, duties, or responsibilities, or the
authority, duties or responsibilities of the supervisor to whom Participant is
required to report, immediately before the Change of Control.

Notwithstanding the foregoing, Good Reason shall exist only if the following
conditions are met: (A) Participant gives the Company written notice of his or
her intention to terminate employment with the Company for Good Reason; (B) such
notice is delivered to the Company within 90 days of the initial existence of
the condition giving rise to the right to terminate for Good Reason, and at
least 30 days in advance of the date of termination; (C) the Company fails to
cure the alleged Good Reason to the reasonable satisfaction of Participant prior
to Participant’s termination, and (D) the events described in the preceding
sentence, singly or in combination, result in a material negative change in
Participant’s employment relationship with the Company, so that Participant’s
termination effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code.

“Severance Agreement and Release” means the written separation agreement and
release substantially in the form set forth in Appendix E, as may be amended
from time to time.

 

D-3



--------------------------------------------------------------------------------

APPENDIX E

FORM OF

SEVERANCE AGREEMENT AND RELEASE

This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[            ], 200[    ], by and between Electronic Arts Inc., a Delaware
corporation, with its principal place of business at 209 Redwood Shores Parkway,
Redwood City, California 94065-1175 (which together with its affiliates and
subsidiaries, if any, will hereinafter collectively be called “Employer”) and
[            ], an individual residing at [            ] (“Employee”).

A. Employee has been employed by Employer since on or about [            ].
[Employer and Employee have entered into a New Hire/Proprietary Information
Agreement dated as of [            ] (the “New Hire/Proprietary Information
Agreement”)]1

B. The Electronic Arts Inc. Key Employee Continuity Plan (as such plan may be
amended from time to time, the “Plan”) and the Electronic Arts Inc. Restricted
Stock Unit Award (“Award”), dated [            ] sets forth certain rights,
benefits and obligations of the parties arising out of Employee’s employment by
Employer and the severance of such employment in connection with a Change in
Control as determined in accordance with the Plan and Award.

C. Employee recognizes that this Agreement will automatically be revoked and
Employee shall forfeit any benefit to which he or she may be entitled under the
Plan and Award unless Employee submits an executed copy of this Agreement [or
similar agreement to be provided to persons employed by the Company outside the
United States] to the Employer on or before [            ].

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employer and Employee agree as follows:

1. Termination of Employment Relationship. The relationship between Employee and
Employer shall terminate as of              (the “Separation Date”). [Note that
Separation Date cannot be later than the date the agreement is signed or the
release will not provide the Company with full protection.]

2. Employee Severance. In consideration of Employee’s undertakings set forth in
this Agreement, Employer will pay Employee $[            ] in accordance with
the terms of the Plan, plus such other benefits as are provided under the terms
of the Plan, the Award and this Agreement. Such payment and benefits will be
less all applicable deductions (including, without limitation, any federal,
state or local tax withholdings). Such payment and benefits are contingent upon
the execution of this Agreement by Employee and Employee’s compliance with all
terms and conditions of this Agreement, the Plan and Award. Employee agrees that
if this Agreement does not become effective, Employer shall not be

 

1

To be included if Employee has signed a New Hire/Proprietary Information
Agreement.

 

E-1



--------------------------------------------------------------------------------

required to make any further payments or provide any further benefits to
Employee pursuant to this Agreement, the Plan and Award and shall be entitled to
recover all payments and be reimbursed for all benefits already made or provided
by it (including interest thereon). Except for Employee’s final paycheck and the
amounts and benefits set forth herein and in the Plan, Employee acknowledges and
agrees that Employer has already paid Employee any and all wages, salary,
benefit payments and/or other payments owed to Employee from Employer, and that
no further payments, amounts or benefits are owed or will be owed.

3. Release of Employer. In consideration of the obligations of Employer
described in Paragraph 2 above, Employee hereby completely releases and forever
discharges Employer, its related corporations, divisions and entities, its
predecessors, successors, and assigns, and its and each of their officers,
directors, employees and agents, (collectively referred to as the “Releasees”)
from all claims, rights, demands, actions, liabilities and causes of action of
any kind whatsoever, known and unknown, which Employee may have or have ever had
against the Releasees (“claims”) including without limitation all claims arising
from or connected with Employee’s employment by the Employer, whether based in
tort or contract (express or implied) or on federal, state or local law or
regulation. Employee has been advised that Employee’s release does not apply to
any rights or claims that may arise after the date that this Agreement is signed
by the Employee (the “Effective Date”). This Agreement shall not affect
Employee’s rights under the Older Workers Benefit Protection Act to have a
judicial determination of the validity of the release contained herein. [Note:
release to be reviewed in each case for purposes of compliance with laws of
applicable jurisdiction.]

4. Acknowledgment. Employee understands and agrees that this is a final release
and that Employee is waiving all rights now or in the future to pursue any
remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims of violation of the
California Labor Code and claims under Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, the Civil Rights Act of 1866, as
amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (the “ADEA”), the Family and Medical Leave Act, the California
Family Rights Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, and any other laws and regulations relating to
employment. Employee further acknowledges and agrees that Employee has received
all leave to which Employee is entitled under all federal, state, and local laws
and regulations related to leave from employment, including, but not limited to,
the Family and Medical Leave Act, the California Family Rights Act, and
California worker’s compensation laws. [Note: release to be reviewed in each
case for purposes of compliance with laws of applicable jurisdiction.]

5. Waiver of California Civil Code. Employee hereby expressly waives the
provision of California Civil Code Section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.

Employee acknowledges that the waiver of this Section of the California Civil
Code set forth above is an essential and material term of this release, and that
Employee has read this provision, and intends these consequences even as to
unknown claims which may exist at the time of this release.

 

E-2



--------------------------------------------------------------------------------

6. Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as
provided in the following sentence. Notwithstanding Employee’s release and
waiver of remedies under the ADEA, this Agreement and the above covenant not to
sue do not affect enforcement of the ADEA by the Equal Employment Opportunity
Commission (“EEOC”), nor preclude Employee from (i) filing an ADEA charge with
the EEOC, (ii) participating in an ADEA investigation or proceeding conducted by
the EEOC, or (iii) initiating a proceeding regarding the enforceability of this
Agreement with respect to ADEA rights and remedies. If Employee initiates any
lawsuit or other legal proceeding in contravention of this covenant not to sue
(other than a proceeding regarding the enforceability of this Agreement with
respect to ADEA rights and remedies), Employee shall be required to immediately
repay to Employer the full consideration paid to Employee pursuant to Paragraph
2 above, regardless of the outcome of Employee’s legal action.

7. Nondisclosure of Agreement. Employee will maintain the fact and terms of this
Agreement and any payments made by Employer in strict confidence and will not
disclose the same to any other person or entity (except Employee’s legal
counsel, spouse and accountant) without the prior written consent of Employer.
The parties agree that this confidentiality provision is a material term of this
Agreement. A violation of the promise of nondisclosure shall be a material
breach of this Agreement. It is acknowledged that in the event of such a
violation, it will be impracticable or extremely difficult to calculate the
actual damages and, therefore, the parties agree that upon a breach, in addition
to whatever rights and remedies Employer may have at law and in equity, Employee
will pay to Employer as liquidated damages, and not as a penalty, the sum of
Five Hundred Dollars ($500.00) for each such breach and each repetition thereof.

[8. Return of Property; Confidentiality; Inventions. 2

(a) Employee represents that Employee does not have in Employee’s possession any
records, documents, specifications, or any confidential material or any
equipment or other property of Employer.

(b) Employee represents that Employee has complied with and will continue to
comply with Paragraphs 3 and 4 of the New Hire/Proprietary Information Agreement
pertaining to Proprietary Information (as defined therein), and will preserve as
confidential all confidential information pertaining to the business of Employer
and its customers and licensees.

(c) Employee represents that Employee has complied with and will continue to
comply with Paragraphs 5 and 6 of the New Hire/Proprietary Information Agreement
pertaining to Inventions (as defined therein).]

 

 

2

To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

E-3



--------------------------------------------------------------------------------

[8. Return of Property; Confidentiality; Inventions.

(a) Employee represents that Employee does not have in Employee’s possession any
records, documents, specifications, or any confidential material or any
equipment or other property of Employer.

(b) Employee understands and acknowledges that all Proprietary Information (as
defined below) is the sole property of Employer and its assigns. Employee hereby
assigns to Employer any rights Employee may have in all Proprietary Information.
At all times, Employee shall keep in confidence and trust all Proprietary
Information, and Employee will not use or disclose any Proprietary Information
or anything relating to it without the prior written consent of Employer.
Employee represents that Employee has delivered to Employer all materials,
documents and data of any nature containing or pertaining to any Proprietary
Information and has not taken and will not take with Employee any such
materials, documents or data or any reproduction thereof. “Proprietary
Information” means any information of a confidential or secret nature that may
have been learned or developed by Employee during the period of Employee’s
employment by Employer and which (i) relates to the business of Employer or to
the business of any customer or supplier of Employer, or (ii) has been created,
discovered or developed by, or has otherwise become known to Employer and has
commercial value in the business in which Employer is engaged. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulas, computer programs, data, know-how, inventions,
improvements, techniques, marketing plans, product plans, strategies, forecasts,
personnel information and customer lists.

(c) Employee represents that Employee has disclosed or will disclose in
confidence to Employer, or any persons designated by it, all Inventions (as
defined below) that have been made or conceived or first reduced to practice by
Employee during Employee’s employment with Employer (or thereafter if Invention
uses Proprietary Information of Employer). All such Inventions are the sole and
exclusive property of Employer and its assigns, and Employer and its assigns
shall have the right to use and/or to apply for patents, copyrights or other
statutory or common law protections for such Inventions in any and all
countries. Employee agrees to assist Employer in every proper way (but at
Employer’s expense) to obtain and from time to time enforce patents, copyrights
and other statutory or common law protections for such Inventions in any and all
countries. To that end, Employee has executed or will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefore and enforcing same, as Employer may desire,
together with any assignments thereof to Employer or to persons designated by
Employer. Employer shall compensate Employee at a reasonable rate for any time
after the Separation Date actually spent by Employee at Employer’s request on
such assistance. “Inventions” means all inventions, improvements, original works
or authorship, formulas, processes, computer programs, techniques, know-how and
data, whether or not patentable or copyrightable, made or conceived or first
reduced to practice or learned by Employee, whether or not in the course of
Employee’s employment.

[(d) Employee has been notified and understands that the provisions of Paragraph
8(c) above do not apply to an Invention which qualifies fully under the
provisions of Section 2870 of the California Labor Code, which states as
follows:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed

 

E-4



--------------------------------------------------------------------------------

entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.]3]4

9. Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 9 are material terms of this Agreement.

10. Cooperation with Employer. Employee agrees that Employee will cooperate with
Employer, its agents, and its attorneys with respect to any matters in which
Employee was involved during Employee’s employment with Employer or about which
Employee has information, will provide upon request from Employer all such
information or information about any such matter, and will be available to
assist with any litigation or potential litigation relating to Employee’s
actions as an employee of Employer.

11. Non-Solicitation. [In accordance with the terms of the New Hire/Proprietary
Information Agreement, until]5/[Until]6 the [first] anniversary of the
Separation Date, Employee agrees not to recruit, solicit or induce, or attempt
to induce, any employee or employees of Employer to terminate their employment
with, or otherwise cease their relationship with, Employer.

12. No Assignment By Employee. This Agreement, and any of the rights hereunder,
may not be assigned or otherwise transferred, in whole or in part by Employee.

13. Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association. The arbitration will
be final, conclusive and binding upon the parties.

 

3

Subsection (d) is to be included for California employees only.

4

To be used for Employees who have NOT signed a New Hire/Proprietary Information
Agreement.

5

To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.

6

To be used for Employees who have NOT signed a New Hire/Proprietary Information
Agreement.

 

E-5



--------------------------------------------------------------------------------

All arbitrator’s fees and related expenses shall be divided equally between the
parties. Further, each party shall bear its own attorney’s fees and costs
incurred in connection with the arbitration.

14. Equitable Relief. Each party acknowledges and agrees that a breach of any
term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding Paragraph 13, above, the parties may seek injunctive
relief through the civil court rather than through private arbitration if
necessary to prevent irreparable harm.

15. No Admission. The execution of this Agreement and the performance of its
terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.

16. Consultation With Counsel and Time to Consider. Employee has been advised to
consult an attorney before signing this Agreement. Employee acknowledges that
Employee has been given the opportunity to consult counsel of Employee’s choice
before signing this Agreement, and that Employee is fully aware of the contents
and legal effect of this Agreement. Employee acknowledges that Employer has
provided Employee with a list, which is Attachment A to this Agreement, of the
job titles and ages of all employees being terminated on the Separation Date as
well as the ages of the employees with the same titles who are not being
terminated (“OWBPA Information”). Employee has been given [21/45] days from
receipt of the OWBPA Information to consider this Agreement.

17. Right to Revoke.

(a) Employee and Employer have seven days from the date Employee signs this
Agreement to revoke it in a writing delivered to the other party. After that
seven-day period has elapsed, this Agreement is final and binding on both
parties.

(b) Employee acknowledges and understands that if Employee fails to provide the
Employer with an executed copy of this Agreement by the date indicated in
paragraph C on the first page of this Agreement, Employer’s offer to enter into
this Agreement and/or its execution of this Agreement is automatically revoked
and Employee shall forfeit all rights under the Plan and Award.

18. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, although Employer and Employee consider the restrictions
contained in this Agreement to be reasonable for the purpose of preserving
Employer’s goodwill and proprietary rights, if any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

 

E-6



--------------------------------------------------------------------------------

19. Entire Agreement. This Agreement together with the Plan, Award [and the New
Hire/Proprietary Information Agreement]7 represents the complete understanding
of Employee and Employer with respect to the subject matter herein.

20. Notices. Notices or other communications given pursuant to this Agreement
shall be given in accordance with the Plan.

21. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of [            ].

22. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement.

 

 

7

To be included for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

E-7



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, YOU STATE THAT:

(a) YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS
TERMS;

(b) YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW
THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING UNDER THE ADEA;

(c) YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;

(d) YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;

(e) YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND

(f) THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN CLAIMS AS
OF ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE ARE WAIVED
OR RELEASED IN THIS AGREEMENT.

 

[ELECTRONIC ARTS INC.]    [EMPLOYEE NAME]

 

By:  

 

      Signature:  

 

  Name:    [                                ]         Date:   

 

  Title: General Counsel            By:  

 

             Name:    [                                ]              Title:
Chief Human Resources Officer           

 

E-8



--------------------------------------------------------------------------------

Attachment A to Severance Agreement and Release

This notice contains the information that is required to be provided to you by
the Older Workers Benefit Protection Act.

The following is a listing of the job titles and ages of (a) persons who were
selected for termination and offered enhanced severance benefits for signing the
Severance Agreement and Release, and (b) all individuals in the same job
classification or organizational unit who were not selected:

Table 1 - Positions Selected or Eligible for Severance Package

 

Job Class or Group   Job Title   Age                                            
                                                                               
                                                                               
                                                   

Table 2 - Positions Not Selected or Ineligible for Severance Package

 

Job Class or Group   Job Title   Age                                            
                                                                               
                                                                               
                                                   

 

E-9